ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     ARBITRAL AWARD OF 3 OCTOBER 1899
                              (GUYANA v. VENEZUELA)

                            JURISDICTION OF THE COURT


                           JUDGMENT OF 18 DECEMBER 2020




                                   2020
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                              (GUYANA c. VENEZUELA)

                              COMPÉTENCE DE LA COUR


                             ARRÊT DU 18 DÉCEMBRE 2020




4 Ord_1205.indb 1                                            20/12/21 15:50

                                                  Official citation:
                            Arbitral Award of 3 October 1899 (Guyana v. Venezuela),
                                       Jurisdiction of the Court, Judgment,
                                            I.C.J. Reports 2020, p. 455




                                             Mode officiel de citation :
                           Sentence arbitrale du 3 octobre 1899 (Guyana c. Venezuela),
                                           compétence de la Cour, arrêt,
                                            C.I.J. Recueil 2020, p. 455




                                                                                 1205
                                                                  Sales number
                    ISSN 0074-4441                                No de vente:
                    ISBN 978-92-1-003866-9




4 Ord_1205.indb 2                                                                        20/12/21 15:50

                                                   18 DECEMBER 2020

                                                      JUDGMENT




                     ARBITRAL AWARD OF 3 OCTOBER 1899
                           (GUYANA v. VENEZUELA)
                         JURISDICTION OF THE COURT




                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                           (GUYANA c. VENEZUELA)
                          COMPÉTENCE DE LA COUR




                                                   18 DÉCEMBRE 2020

                                                       ARRÊT




4 Ord_1205.indb 3                                                     20/12/21 15:50

                                                                                                   455



                                             TABLE DES MATIÈRES

                                                                                            Paragraphes

                Qualités1-22
                     I. Introduction                                                            23-28
                    II. Contexte historique et factuel                                          29-60
                       A. Le traité de Washington et la sentence de 1899                        31-34
                       B. Le rejet de la sentence de 1899 par le Venezuela et la recher-
                          che d’un règlement du différend                                       35-39
                       C. La signature de l’accord de Genève de 1966                            40-44
                       D. La mise en œuvre de l’accord de Genève                                45-60
                           1. La commission mixte (1966-1970)                          45-47
                           2. Le protocole de Port of Spain de 1970 et le moratoire
                              institué48-53
                           3. De la procédure des bons offices (1990-2014 et 2017) à la
                              saisine de la Cour                                       54-60
                III. Interprétation de l’accord de Genève                                      61-101
                       A. Le « différend » au sens de l’accord de Genève                        64-66
                       B. La question de savoir si les Parties ont donné leur consente-
                          ment au règlement judiciaire du différend en vertu du para-
                          graphe 2 de l’article IV de l’accord de Genève                        67-88
                           1. La question de savoir si la décision du Secrétaire général
                              revêt un caractère contraignant                                   68-78
                           2. La question de savoir si les Parties ont consenti au choix,
                              par le Secrétaire général, du règlement judiciaire                79-88
                       C. La question de savoir si le consentement donné par les
                          ­Parties au règlement judiciaire de leur différend en vertu du
                           paragraphe 2 de l’article IV de l’accord de Genève est
                           ­subordonné à une quelconque condition                              89-100
                    IV. Compétence de la Cour                                                 102-115
                       A. La conformité de la décision du Secrétaire général du 30 jan-
                          vier 2018 avec le paragraphe 2 de l’article IV de l’accord de
                          Genève103-109
                       B. L’effet juridique de la décision du Secrétaire général du
                          30 janvier 2018                                              110-115
                    V. Saisine de la Cour                                                     116-121
                    VI. Portée de la compétence de la Cour                                    122-137
                Dispositif138


                                                                                                     4




4 Ord_1205.indb 5                                                                                         20/12/21 15:50

                                                                                            456




                               COUR INTERNATIONALE DE JUSTICE
                                                ANNÉE 2020
                                                                                                        2020
                                              18 décembre 2020                                      18 décembre
                                                                                                    Rôle général
                                                                                                       no 171
                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                                       (GUYANA c. VENEZUELA)


                                      COMPÉTENCE DE LA COUR




                  Introduction — Non-comparution du Venezuela — Article 53 du Statut de la
                Cour.

                                                       *
                   Contexte historique et factuel.
                   Revendications territoriales concurrentes du Royaume‑Uni et du Venezuela au
                 XIXe siècle —Traité d’arbitrage pour le règlement de la question de la frontière
                entre la colonie de la Guyane britannique et le Venezuela signé à Washington le
                2 février 1897 — Sentence arbitrale du 3 octobre 1899.
                   Rejet de la sentence de 1899 par le Venezuela.
                   Signature de l’accord de Genève de 1966.
                   Mise en œuvre de l’accord de Genève — Commission mixte de 1966 à 1970 —
                Protocole de Port of Spain de 1970 — Moratoire de 12 ans — Parties s’en
                ­remettant ensuite au Secrétaire général de l’Organisation des Nations Unies pour
                 choisir un moyen de règlement conformément au paragraphe 2 de l’article IV —
                Secrétaire général ayant choisi la procédure des bons offices de 1990 à 2017 —
                Décision du Secrétaire général du 30 janvier 2018 choisissant la Cour comme
                moyen de règlement du différend — Saisine de la Cour par le Guyana le 29 mars
                2018.

                                                       *
                   Interprétation de l’accord de Genève.
                   Définition du « différend » au sens de l’accord de Genève — Différend
                concernant la question de la validité de la sentence de 1899 ainsi que
                ses implications juridiques pour le tracé de la frontière entre le Guyana et le
                ­Venezuela.

                                                                                               5




4 Ord_1205.indb 7                                                                                         20/12/21 15:50

                              sentence arbitrale du 3 octobre 1899 (arrêt)                      457

                   Question de savoir si les Parties ont donné leur consentement au règlement judi-
                ciaire de leur différend en vertu du paragraphe 2 de l’article IV de l’accord de
                Genève — Décision du Secrétaire général revêtant un caractère contraignant
                pour les Parties — Paragraphe 2 de l’article IV faisant mention de l’article 33
                de la Charte des Nations Unies, lequel comprend le moyen de règlement
                judiciaire — Moyens de règlement des différends à la disposition du
                ­
                Secrétaire général, auxquels les Parties ont consenti, incluant le règlement judi-
                ciaire.
                   Question de savoir si le consentement donné par les Parties au règlement judi-
                ciaire de leur différend était subordonné à une quelconque condition — Question de
                savoir si le Secrétaire général est tenu de suivre un ordre particulier dans le choix
                des moyens de règlement énumérés à l’article 33 de la Charte — Absence, pour le
                Secrétaire général, d’obligation de suivre un ordre particulier ou de consulter les
                Parties sur son choix.


                                                         *
                   Compétence de la Cour.
                   Question de la conformité de la décision du Secrétaire général avec le para-
                graphe 2 de l’article IV — Cour constituant un moyen de « règlement judiciaire »
                au sens de l’article 33 de la Charte — Décision du Secrétaire général prise confor-
                mément au paragraphe 2 de l’article IV.
                   Effet juridique de la décision du Secrétaire général du 30 janvier 2018 — Statut
                de la Cour ne faisant nullement obstacle à ce que le consentement soit exprimé par
                le biais du mécanisme établi au paragraphe 2 de l’article IV — Fait de subordonner
                la mise en œuvre d’une décision prise par le Secrétaire général en vertu du para-
                graphe 2 de l’article IV à un nouveau consentement des Parties privant la décision
                d’effet — Nécessité d’un consentement ultérieur des Parties étant contraire à l’ob-
                jet et au but de l’accord de Genève — Consentement des Parties à la compétence
                de la Cour étant établi.


                                                         *
                   Saisine de la Cour — Accord entre les Parties pour saisir la Cour conjointement
                n’étant pas nécessaire, c­ elles-ci ayant déjà consenti à sa compétence — Cour ayant
                été valablement saisie.


                                                         *
                   Portée de la compétence de la Cour.
                   Compétence ratione materiae — Article I de l’accord de Genève — Questions
                de la validité de la sentence de 1899 et du règlement définitif du différend concer-
                nant la frontière terrestre entre le Guyana et le Venezuela entrant dans le champ
                de la compétence ratione materiae de la Cour.
                   Compétence ratione temporis de la Cour — Article I de l’accord de Genève —
                Différend visé par l’accord de Genève étant celui qui s’était cristallisé au moment
                de la conclusion de l’accord —Cour n’ayant pas compétence pour connaître des
                demandes du Guyana fondées sur des faits survenus après la signature de l’accord
                de Genève.

                                                                                                   6




4 Ord_1205.indb 9                                                                                       20/12/21 15:50

                                sentence arbitrale du 3 octobre 1899 (arrêt)                   458

                                                      ARRÊT

                Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
                            Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                            M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
                            Gevorgian, Salam, Iwasawa, juges ; Mme Charlesworth, juge
                            ad hoc ; M. Gautier, greffier.


                     En l’affaire de la sentence arbitrale du 3 octobre 1899,
                     entre
                la République coopérative du Guyana,
                représentée par
                   l’honorable Carl B. Greenidge,
                   comme agent ;
                   sir Shridath Ramphal, OE, OCC, SC,
                   S. Exc. Mme Audrey Waddell, ambassadrice, CCH,
                   comme coagents ;
                   M. Paul S. Reichler, avocat, Foley Hoag LLP, membre des barreaux de la
                      Cour suprême des Etats‑Unis d’Amérique et du district de Columbia,
                   M. Alain Pellet, professeur émérite de l’Université Paris Nanterre, ancien pré-
                      sident de la Commission du droit international, membre de l’Institut de
                      droit international,
                   M. Philippe Sands, QC, professeur de droit international au University
                      College London (UCL), avocat, Matrix Chambers (Londres),
                   M. Payam Akhavan, LLM, SJD (Université de Harvard), professeur de droit
                      international à l’Université McGill, membre des barreaux de l’Etat de
                      New York et de l’Ontario, membre de la Cour permanente d’arbitrage,

                     comme conseils et avocats ;
                     M. Pierre d’Argent, professeur ordinaire, Université catholique de Louvain,
                       membre de l’Institut de droit international, Foley Hoag LLP, membre du
                       barreau de Bruxelles,
                     Mme Christina L. Beharry, avocate, Foley Hoag LLP, membre des barreaux
                       de l’Etat de New York, du district de Columbia et de l’Ontario,

                     M. Edward Craven, avocat, Matrix Chambers (Londres),
                     M. Ludovic Legrand, chercheur au Centre de droit international de Nanterre
                        (CEDIN) et conseiller en droit international,
                     Mme Philippa Webb, professeure de droit international public au King’s College
                        London, membre des barreaux d’Angleterre et du pays de Galles et de l’Etat
                        de New York, Twenty Essex Chambers (Londres),
                     comme conseils ;
                     S. Exc. M. Rashleigh E. Jackson, OR, ancien ministre des affaires étrangères,
                     Mme Gail Teixeira, représentante du People’s Progressive Party/Civic,
                     S. Exc. M. Cedric Joseph, ambassadeur, CCH,
                     S. Exc. Mme Elisabeth Harper, ambassadrice, AA,

                                                                                                 7




4 Ord_1205.indb 11                                                                                    20/12/21 15:50

                                 sentence arbitrale du 3 octobre 1899 (arrêt)                 459

                     Mme Oneka Archer‑Caulder, LLB, LEC, LLM, juriste au ministère des
                        affaires étrangères,
                     Mme Donnette Streete, LLB, LLM, fonctionnaire principale du service diplo-
                        matique au ministère des affaires étrangères,
                     Mme Dianna Khan, LLM, MA, juriste au ministère des affaires étrangères,
                     M. Joshua Benn, LLB, LEC, Nippon Fellow, juriste au ministère des affaires
                        étrangères,
                     comme conseillers ;
                     M. Raymond McLeod, DOAR Inc.,
                     comme conseiller technique ;
                     M. Oscar Norsworthy, Foley Hoag LLP,
                     comme assistant,
                     et
                la République bolivarienne du Venezuela,
                     La Cour,
                     ainsi composée,
                     après délibéré en chambre du conseil,
                     rend l’arrêt suivant :
                   1. Le 29 mars 2018, le Gouvernement de la République coopérative du
                Guyana (dénommée ci‑après le « Guyana ») a déposé au Greffe de la Cour une
                requête introductive d’instance contre la République bolivarienne du Venezuela
                (dénommée ci‑après le « Venezuela ») au sujet d’un différend concernant « la
                validité juridique et l’effet contraignant de la sentence arbitrale du 3 octobre
                1899 relative à la frontière entre la colonie de la Guyane britannique et les
                Etats‑Unis du Venezuela ».
                   Dans sa requête, le Guyana entend fonder la compétence de la Cour, en vertu
                du paragraphe 1 de l’article 36 du Statut de la Cour, sur le paragraphe 2 de
                l’article IV de l’« accord tendant à régler le différend entre le Venezuela et le
                Royaume‑Uni de Grande‑Bretagne et d’Irlande du Nord relatif à la frontière
                entre le Venezuela et la Guyane britannique » signé à Genève le 17 février 1966
                (ci‑après l’« accord de Genève »). Il explique que, conformément à cette dernière
                disposition, le Guyana et le Venezuela « ont convenu de conférer au Secrétaire
                général de l’Organisation des Nations Unies le pouvoir de choisir le moyen de
                règlement du différend [et que] celui‑ci en a fait usage le 30 janvier 2018, optant
                pour le règlement judiciaire par la Cour ».
                   2. En application du paragraphe 2 de l’article 40 du Statut de la Cour, le
                greffier a immédiatement communiqué la requête au Gouvernement du Vene-
                zuela ; il a également informé le Secrétaire général de l’Organisation des
                Nations Unies du dépôt par le Guyana de cette requête.
                   3. Par lettre datée du 3 juillet 2018, le greffier a en outre informé tous les
                Etats Membres de l’Organisation des Nations Unies du dépôt de la requête du
                Guyana.
                   4. Conformément au paragraphe 3 de l’article 40 du Statut, le greffier a
                informé les Etats Membres de l’Organisation des Nations Unies, par l’entremise
                du Secrétaire général, du dépôt de la requête par transmission du texte bilingue
                imprimé de celle‑ci.

                                                                                                 8




4 Ord_1205.indb 13                                                                                    20/12/21 15:50

                              sentence arbitrale du 3 octobre 1899 (arrêt)                        460

                   5. Le 18 juin 2018, lors d’une réunion que le président de la Cour a tenue avec
                les Parties, en application de l’article 31 du Règlement de la Cour, pour recueillir
                leurs vues sur des questions de procédure, S. Exc. Mme Delcy Rodríguez Gómez,
                vice‑présidente du Venezuela, a déclaré que son gouvernement estimait que la Cour
                n’avait manifestement pas compétence pour connaître de l’affaire et que le Vene-
                zuela avait décidé de ne pas prendre part à l’instance. Elle a en outre remis au
                président de la Cour une lettre datée du 18 juin 2018 de S. Exc. M. Nicolás Maduro
                Moros, président du Venezuela, dans laquelle ce dernier indiquait notamment que
                son pays « n’a[vait] jamais accepté la juridiction de [la] Cour … pour des raisons de
                tradition historique et d’institutions fondamentales ; et [qu’il] n’accepterait pas non
                plus ni la présentation unilatérale d’une requête faite par le Guyana, ni la forme ni
                le contenu des revendications qui y sont exprimées ». Dans cette lettre, il signalait
                par ailleurs que, en plus de n’avoir pas accepté la compétence de la Cour « en ce qui
                concerne le différend mentionné dans la prétendue « requête » présentée par le
                Guyana », le Venezuela n’avait « pas non plus accepté que le différend soit soumis
                unilatéralement à la Cour », ajoutant qu’« il n’existe aucun fondement qui pourrait
                établir … la juridiction de la Cour pour connaître des demandes du Guyana ». Le
                président du Venezuela poursuivait :
                        « En l’absence de toute disposition de l’article IV, paragraphe 2, de l’Ac-
                     cord de Genève de 1966 (ou de l’article 33 de la Charte des Nations Unies,
                     auquel il se réfère) sur i) la juridiction de la Cour et ii) les modalités de sa
                     saisine, l’établissement de la juridiction de la Cour exige, selon une pra-
                     tique bien établie, à la fois un consentement exprès à la juridiction de la
                     Cour donné par les deux Parties au différend, et un accord commun des
                     Parties notifiant la soumission du différend à la Cour.

                          Le seul objet et propos et effet juridique de la décision du Secrétaire
                     général de l’Organisation des Nations Unies, du 30 janvier 2018, conformé-
                     ment au paragraphe 2 de l’article IV de l’Accord de Genève, est de « choi-
                     sir » un mécanisme particulier de règlement des différends pour arriver à
                     une solution amiable du différend.
                          D’autre part, la juridiction de la Cour, en vertu de l’article 36 du Statut,
                     et les modalités de sa saisine, conformément à l’article 40 du Statut, ne sont
                     pas régies par l’Accord de Genève. En l’absence d’un accord des Parties
                     exprimant leur consentement à la juridiction de la Cour en vertu de l’ar-
                     ticle 36, et en l’absence d’un accord des Parties acceptant que le différend
                     puisse être porté unilatéralement et non conjointement devant la Cour en
                     vertu de l’article 40, il n’y a aucune base pour la juridiction de la Cour en
                     ce qui concerne la prétendue « Requête du Guyana ».
                          Dans ces circonstances, et compte tenu des considérations mentionnées
                     ­ci-­dessus, la République Bolivarienne du Venezuela ne participera pas à la
                      procédure dont la République coopérative du Guyana a l’intention d’enga-
                      ger par le biais d’une action unilatérale. »
                Lors de la même réunion, le Guyana a déclaré qu’il désirait que la Cour pour-
                suive l’examen de l’affaire.
                   6. Par ordonnance du 19 juin 2018, la Cour a estimé, conformément au para-
                graphe 2 de l’article 79 du Règlement du 14 avril 1978, tel qu’amendé le
                1er février 2001, que, dans les circonstances de l’espèce, il était en premier lieu
                nécessaire de régler la question de sa compétence et que, en conséquence, elle
                devrait statuer séparément, avant toute procédure sur le fond, sur cette ques-
                tion. A cette fin, la Cour a décidé que les pièces de la procédure écrite porte-

                                                                                                     9




4 Ord_1205.indb 15                                                                                        20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                     461

                raient d’abord sur la question de la compétence et a fixé au 19 novembre 2018 et
                au 18 avril 2019, respectivement, les dates d’expiration du délai pour le dépôt
                d’un mémoire du Guyana et d’un contre‑mémoire du Venezuela. Le Guyana a
                déposé son mémoire dans le délai ainsi prescrit.
                    7. La Cour ne comptait sur le siège aucun juge de la nationalité de l’une ou
                l’autre des Parties. Le Guyana a fait usage du droit que lui confère le para-
                graphe 3 de l’article 31 du Statut de procéder à la désignation d’un juge ad hoc
                pour siéger en l’affaire ; il a désigné Mme Hilary Charlesworth. Comme suite à sa
                 décision de ne pas participer à la présente instance (voir le paragraphe 5 ci‑­
                 dessus), le Venezuela n’a pas, quant à lui, fait usage à ce stade du droit de pro-
                céder à la désignation d’un juge ad hoc pour siéger en l’affaire.
                    8. Par lettre du 12 avril 2019, S. Exc. M. Jorge Alberto Arreaza Montserrat,
                 le ministre du pouvoir populaire pour les relations extérieures du Venezuela, a
                 confirmé la décision de son gouvernement de « ne pas participer à la procédure
                 écrite ». Il a rappelé que, dans une lettre en date du 18 juin 2018 (voir le para-
                graphe 5 ­ci-­dessus), S. Exc. M. Nicolás Maduro Moros, président du Venezuela,
                avait expressément informé la Cour que le Venezuela « ne participerait pas à la
                procédure ouverte à la suite de la demande d[u] Guyana, en raison de l’absence
                manifeste de base juridictionnelle de la Cour sur [cette] demande ». Il a toutefois
                ajouté que, par « respect envers la Cour », le Venezuela fournirait « ultérieure-
                ment des informations afin d’aider la Cour à s’acquitter de ses obligations en
                vertu de l’article 53.2 de son Statut ».
                    9. Par lettre du 24 avril 2019, le Guyana a indiqué que, selon lui, en l’absence
                de contre‑mémoire du Venezuela, la phase écrite de la procédure devait « être
                considérée comme close » et qu’il convenait d’« organiser la procédure orale le
                plus tôt possible ».
                    10. Par lettres du 23 septembre 2019, les Parties ont été informées que les
                audiences sur la question de la compétence de la Cour se tiendraient du 23 au
                27 mars 2020.
                    11. Par lettre du 15 octobre 2019, le greffier, se référant à la communication
                du Venezuela du 12 avril 2019, a informé ce dernier que, s’il entendait toujours
                fournir des informations afin d’aider la Cour, il devait le faire le 28 novembre
                2019 au plus tard.
                    12. Le 28 novembre 2019, le Venezuela a adressé à la Cour un document
                intitulé « Mémorandum de la République bolivarienne du Venezuela sur la
                requête déposée par la République coopérative du Guyana auprès de la Cour
                internationale de Justice le 29 mars 2018 » (ci‑après le « mémorandum »). Ce
                 document a immédiatement été transmis au Guyana par le Greffe de la Cour.
                    13. Par lettre du 10 février 2020, S. Exc. M. Jorge Alberto Arreaza Monser-
                rat, ministre du pouvoir populaire pour les relations extérieures du Venezuela, a
                indiqué que son gouvernement n’avait pas l’intention de prendre part aux
                audiences prévues pour mars 2020.
                    14. Par lettres du 16 mars 2020, les Parties ont été informées que, en raison
                de la pandémie de COVID‑19, la Cour avait décidé de reporter la procédure
                orale à une date ultérieure. Le 19 mai 2020, il a été indiqué aux Parties que
                ­celle-ci se tiendrait par liaison vidéo le 30 juin 2020.
                    15. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
                Cour, après avoir consulté les Parties, a décidé que des exemplaires du mémoire
                du Guyana et des documents y annexés seraient rendus accessibles au public à
                l’ouverture de la procédure orale. Elle a aussi décidé, compte tenu de l’absence
                d’objection des Parties, que le mémorandum que le Venezuela lui a adressé le
                28 novembre 2019 serait rendu public au même moment.

                                                                                                10




4 Ord_1205.indb 17                                                                                     20/12/21 15:50

                                sentence arbitrale du 3 octobre 1899 (arrêt)                        462

                   16. Une audience publique sur la question de la compétence de la Cour s’est
                tenue par liaison vidéo le 30 juin 2020, au cours de laquelle ont été entendus en
                leurs plaidoiries :
                Pour le Guyana : sir Shridath Ramphal,
                                  M. Payam Akhavan,
                                  M. Paul Reichler,
                                  M. Philippe Sands,
                                  M. Alain Pellet.
                   17. A l’audience, une question a été posée au Guyana par un membre de la
                Cour, à laquelle il a été répondu par écrit, conformément au paragraphe 4 de
                l’article 61 du Règlement. Le Venezuela a été invité à présenter toutes observa-
                tions qu’il souhaiterait formuler sur la réponse du Guyana, mais il n’en a pas
                soumis.
                   18. Par lettre du 24 juillet 2020, le Venezuela a transmis des observations
                écrites sur les arguments présentés par le Guyana lors de l’audience du 30 juin
                2020, indiquant que ces observations étaient fournies « [d]ans le cadre de l’assis-
                tance qu’il a[vait] offert d’apporter à la Cour aux fins de l’exécution de l’obliga-
                tion incombant à c­elle-ci en application de l’article 53.2 de son Statut ». Par
                lettre du 3 août 2020, le Guyana a fait part de ses vues concernant cette commu-
                nication du Venezuela.

                                                            *
                     19. Dans la requête, les demandes ci‑après ont été formulées par le Guyana :
                         « [L]e Guyana prie [la Cour] de dire et juger que :
                       a) la sentence de 1899 est valide et revêt un caractère obligatoire pour le
                            Guyana et le Venezuela, et que la frontière établie par ladite sentence
                            et l’accord de 1905 est valide et revêt un caractère obligatoire pour le
                            Guyana et le Venezuela ;
                       b) le Guyana jouit de la pleine souveraineté sur le territoire situé entre le
                            fleuve Essequibo et la frontière établie par la sentence arbitrale de 1899
                            et l’accord de 1905, et que le Venezuela jouit de la pleine souveraineté
                            sur le territoire situé à l’ouest de ladite frontière ; que le Guyana et le
                            Venezuela sont tenus au respect mutuel, plein et entier, de leur souve-
                            raineté et de leur intégrité territoriale sur la base de la frontière établie
                            par la sentence arbitrale de 1899 et l’accord de 1905 ;
                       c) le Venezuela doit immédiatement se retirer de la moitié orientale de l’île
                            d’Ankoko et cesser d’occuper celle‑ci, et agir de même s’agissant de tout
                            autre territoire dont il est reconnu dans la sentence arbitrale de 1899 et
                            l’accord de 1905 qu’il relève de la souveraineté territoriale du Guyana ;
                       d) le Venezuela doit s’abstenir de recourir à la menace ou à l’emploi de la
                            force contre toute personne physique ou morale autorisée par le Guyana
                            à mener une activité économique ou commerciale sur le territoire du
                            Guyana tel que défini par la sentence arbitrale de 1899 et l’accord de
                            1905, ou dans tout espace maritime généré par ledit territoire et sur lequel
                            le Guyana a souveraineté ou exerce des droits souverains, ainsi que d’y
                            entraver toute activité menée par le Guyana ou avec son autorisation ;
                       e) la responsabilité internationale du Venezuela est engagée à raison de
                            violations de la souveraineté et des droits souverains du Guyana et de
                            tous les préjudices subis en conséquence par celui‑ci. »

                                                                                                      11




4 Ord_1205.indb 19                                                                                          20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                   463

                  20. Dans la procédure écrite, les conclusions ci‑après ont été présentées au
                nom du Gouvernement du Guyana dans le mémoire sur la question de la com-
                pétence de la Cour :
                       « Pour ces raisons, le Guyana prie respectueusement la Cour :
                     1. de dire qu’elle a compétence pour connaître des demandes présentées
                        par le Guyana et que ces demandes sont recevables ; et
                     2. de procéder à l’examen de l’affaire au fond. »
                  21. Lors de la procédure orale, les conclusions ci‑après ont été présentées au
                nom du Gouvernement du Guyana à l’audience du 30 juin 2020 :
                       « Sur la base de sa requête du 29 mars 2018, de son mémoire du
                     19 novembre 2018 et de ses exposés oraux, le Guyana prie respectueuse-
                     ment la Cour :
                     1. de dire qu’elle a compétence pour connaître des demandes présentées
                        par le Guyana et que ces demandes sont recevables ; et
                     2. de procéder à l’examen de l’affaire au fond. »
                    22. Aucune pièce écrite n’ayant été déposée par le Gouvernement du Vene-
                zuela et celui‑ci n’ayant pas comparu lors de la procédure orale, aucune conclu-
                sion formelle n’a été présentée par ce gouvernement. Cependant, il ressort
                ­clairement de la correspondance et du mémorandum reçus du Venezuela que
                 ce dernier soutient que la Cour n’a pas compétence pour connaître de l’affaire.

                                                        *
                                                    *       *


                                              I. Introduction

                   23. La présente affaire porte sur un différend qui est survenu entre le
                Guyana et le Venezuela du fait de la position de ce dernier selon laquelle
                la sentence arbitrale du 3 octobre 1899 relative à la frontière entre les
                deux Parties (ci‑après la « sentence de 1899 » ou la « sentence ») est nulle et
                non avenue.
                   24. La Cour souhaite tout d’abord exprimer son regret face à la déci-
                sion prise par le Venezuela de ne pas prendre part à la procédure devant
                elle, telle qu’énoncée dans les lettres susmentionnées des 18 juin 2018,
                12 avril 2019 et 10 février 2020 (voir les paragraphes 5, 8 et 13 ci‑dessus).
                A cet égard, elle rappelle que, aux termes de l’article 53 de son Statut,
                « [l]orsqu’une des parties ne se présente pas, ou s’abstient de faire valoir
                ses moyens, l’autre partie peut demander à la Cour de lui adjuger ses
                conclusions » et que « [l]a Cour, avant d’y faire droit, doit s’assurer non
                seulement qu’elle a compétence aux termes des Articles 36 et 37, mais que
                les conclusions sont fondées en fait et en droit ».
                   25. La non‑comparution d’une partie comporte à l’évidence des consé-
                quences négatives pour une bonne administration de la justice (Activités
                militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua
                c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 23, par. 27,

                                                                                             12




4 Ord_1205.indb 21                                                                                 20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  464

                se référant notamment à Essais nucléaires (Australie c. France), arrêt,
                C.I.J. Recueil 1974, p. 257, par. 15 ; Compétence en matière de pêcheries
                (République fédérale d’Allemagne c. Islande), compétence de la Cour,
                arrêt, C.I.J. Recueil 1973, p. 54, par. 13). En particulier, la partie non com-
                parante se prive de l’occasion d’apporter des preuves et des arguments à
                l’appui de sa propre cause et de contester les allégations de la partie
                adverse. La Cour ne bénéficie donc pas de l’aide que ces informations
                auraient pu lui apporter, alors même qu’il lui faut poursuivre son examen
                et formuler toutes conclusions nécessaires en l’affaire.
                   26. La Cour souligne que la non‑participation d’une partie à la procé-
                dure ou à une phase quelconque de celle‑ci ne saurait en aucun cas affec-
                ter la validité de son arrêt (Activités militaires et paramilitaires au
                Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond,
                arrêt, C.I.J. Recueil 1986, p. 23, par. 27). Un arrêt sur la compétence,
                comme sur le fond, est définitif et obligatoire pour les parties aux termes
                des articles 59 et 60 du Statut (ibid., p. 24, par. 27 ; Détroit de Corfou
                (Royaume‑Uni c. Albanie), fixation du montant des réparations, arrêt,
                C.I.J. Recueil 1949, p. 248). Si l’examen de la présente affaire devait se
                poursuivre au‑delà de la phase actuelle, le Venezuela, qui demeure Partie
                à l’instance, pourra, s’il le souhaite, comparaître devant la Cour pour pré-
                senter ses arguments (Activités militaires et paramilitaires au Nicaragua et
                contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J.
                Recueil 1986, p. 142‑143, par. 284).
                   27. L’article 53 du Statut vise à ce que ni l’une ni l’autre des parties ne
                soit défavorisée en cas de non‑comparution (ibid., p. 26, par. 31). S’il n’est
                pas question pour la Cour de se prononcer automatiquement en faveur de
                la partie comparante (ibid., p. 24, par. 28), la partie qui s’abstient de com-
                paraître ne saurait être admise à tirer profit de son absence (ibid., p. 26,
                par. 31).
                   28. Bien qu’officiellement absentes, les parties non comparantes sou-
                mettent parfois des lettres et des documents à la Cour par des voies et
                moyens non prévus par son Règlement (ibid., p. 25, par. 31). En l’espèce,
                le Venezuela a adressé à la Cour un mémorandum (voir le paragraphe 12
                ci‑dessus). ­Celle-ci a avantage à connaître les vues des deux parties, quelle
                que soit la manière dont ces vues s’expriment (ibid., p. 25, par. 31). Aussi
                prendra-t-elle en considération le mémorandum du Venezuela, dans la
                mesure où elle l’estime approprié en vue de s’acquitter de l’obligation que
                lui impose l’article 53 de son Statut de s’assurer de sa compétence pour
                connaître de la requête (Plateau continental de la mer Egée (Grèce c. Tur-
                quie), arrêt, C.I.J. Recueil 1978, p. 7, par. 14).


                                   II. Contexte historique et factuel

                  29. Situé dans la partie nord‑est de l’Amérique du Sud, le Guyana
                jouxte, à l’ouest, le Venezuela. A l’époque où le différend actuel a
                pris ­
                ­    naissance, le Guyana était encore une colonie britannique connue

                                                                                            13




4 Ord_1205.indb 23                                                                                20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  465

                sous le nom de Guyane britannique. Il a obtenu son indépendance du
                Royaume‑Uni le 26 mai 1966. Le différend entre le Guyana et le Venezuela
                s’inscrit dans une série d’événements remontant à la seconde moitié du
                XIXe siècle.
                   30. La Cour commencera par relater dans l’ordre chronologique les
                événements pertinents relatifs au différend opposant les deux Etats.

                            A. Le traité de Washington et la sentence de 1899
                   31. Au XIXe siècle, le Royaume‑Uni et le Venezuela ont tous deux
                revendiqué le territoire qui comprenait la zone située entre l’embouchure
                du fleuve Essequibo à l’est et l’Orénoque à l’ouest.
                   32. Dans les années 1890, les Etats‑Unis d’Amérique ont encouragé les
                deux parties à soumettre leurs revendications territoriales à un arbitrage
                contraignant. Les échanges entre le Royaume‑Uni et le Venezuela ont
                finalement abouti à la signature, à Washington, d’un traité d’arbitrage
                dénommé « Traité entre la Grande‑Bretagne et les Etats‑Unis du Vene-
                zuela relatif au règlement de la question de la frontière entre la colonie de
                la Guyane britannique et les Etats‑Unis du Venezuela » (ci‑après le « traité
                de Washington »), le 2 février 1897.
                   33. Aux termes de son préambule, le traité de Washington avait pour
                but de « parvenir à un règlement amiable du différend … concernant la
                frontière ». Son article I précisait ce qui suit :
                       « Un tribunal arbitral sera immédiatement constitué aux fins de
                     déterminer le tracé de la ligne frontière entre la colonie de la Guyane
                     britannique et les Etats‑Unis du Venezuela. »
                D’autres dispositions prévoyaient les modalités de l’arbitrage, y compris
                la constitution du tribunal, le lieu de l’arbitrage ou encore les règles appli-
                cables. Enfin, selon l’article XIII du traité de Washington,

                     « [l]es Hautes Parties contractantes s’engag[eai]ent à considérer la
                     sentence du tribunal arbitral comme un règlement complet, parfait et
                     définitif de toutes les questions soumises aux arbitres ».
                    34. Le tribunal arbitral constitué en vertu de ce traité a rendu sa sen-
                tence le 3 octobre 1899. La sentence de 1899 accordait la totalité de l’em-
                bouchure de l’Orénoque ainsi que les terres situées de part et d’autre de
                ­celle-ci au Venezuela et attribuait au Royaume‑Uni les terres se trouvant
                 à l’est jusqu’à l’Essequibo. L’année suivante, une commission mixte
                 ad hoc, composée de représentants du Royaume‑Uni et du Venezuela, a
                 été chargée de réaliser la démarcation de la frontière établie par la sen-
                 tence de 1899. Elle s’est acquittée de sa tâche entre novembre 1900 et
                 juin 1904. Le 10 janvier 1905, à l’issue de la démarcation de la frontière,
                 les commissaires britanniques et vénézuéliens ont établi une carte officielle
                 du tracé de la frontière et signé un accord reconnaissant, entre autres,
                 l’exactitude des coordonnées des points énumérés.

                                                                                            14




4 Ord_1205.indb 25                                                                                20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  466

                     B. Le rejet de la sentence de 1899 par le Venezuela et la recherche
                                         d’un règlement du différend
                   35. Le 14 février 1962, le Venezuela a fait savoir au Secrétaire général
                de l’Organisation des Nations Unies, par l’entremise de son représentant
                permanent, qu’il considérait qu’il existait un différend entre lui et le
                Royaume‑Uni « concernant la démarcation de la frontière entre le Vene-
                zuela et la Guyane britannique ». Dans sa lettre adressée au Secré-
                taire général, le Venezuela déclarait ce qui suit :
                        « La sentence a été le fruit d’une transaction politique conclue dans
                     le dos du Venezuela et sacrifiant ses droits légitimes. La frontière a
                     été démarquée de façon arbitraire, sans tenir compte des règles spéci-
                     fiques établies par l’accord d’arbitrage ni des principes pertinents du
                     droit international.
                        Le Venezuela ne saurait reconnaître une sentence rendue dans de
                     telles conditions. »
                Lors d’une allocution prononcée quelques jours plus tard, le 22 février
                1962, devant la Quatrième Commission de l’Assemblée générale des
                Nations Unies, le Venezuela a réitéré sa position.
                   36. Le Gouvernement du Royaume‑Uni, quant à lui, a affirmé, le
                13 novembre 1962, lors d’une déclaration devant la Quatrième Commis-
                sion, que « la frontière occidentale entre la Guyane britannique et le
                Venezuela a[vait] été définitivement fixée par la sentence annoncée par le
                tribunal arbitral le 3 octobre 1899 », et qu’il ne saurait « admettre le
                moindre différend sur la question tranchée par la sentence ». Le
                Royaume‑Uni a également indiqué être disposé à discuter avec le Vene-
                zuela, par la voie diplomatique, des modalités d’un examen tripartite du
                matériau documentaire concernant la sentence de 1899.
                   37. Le 16 novembre 1962, avec l’assentiment des représentants du
                Royaume‑Uni et du Venezuela, le président de la Quatrième Commission
                a annoncé que les gouvernements des deux Etats (celui du Royaume-Uni
                agissant avec le plein accord de celui de la Guyane britannique) s’engage-
                raient dans l’examen du « matériau documentaire » se rapportant à la sen-
                tence de 1899 (ci‑après l’« examen tripartite »). Des experts nommés par
                les deux gouvernements ont ainsi procédé à l’examen des archives du
                Royaume‑Uni à Londres et des archives vénézuéliennes à Caracas, à la
                recherche de preuves relatives à la position du Venezuela, qui soutient
                que la sentence de 1899 est nulle.
                   38. L’examen tripartite a duré de 1963 à 1965. Il s’est achevé le 3 août
                1965 avec l’échange de rapports d’expertise. Alors que les experts du
                Venezuela continuaient de considérer que la sentence était nulle et non
                avenue, ceux du Royaume‑Uni estimaient qu’il n’existait aucune preuve à
                l’appui de cette position.
                   39. Les 9 et 10 décembre 1965, les ministres des affaires étrangères du
                Royaume‑Uni et du Venezuela ainsi que le nouveau premier ministre de
                la Guyane britannique se sont réunis à Londres afin de discuter d’un

                                                                                            15




4 Ord_1205.indb 27                                                                               20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                 467

                règlement du différend. Cependant, à l’issue de la conférence, les parties
                ont chacune maintenu leur position sur la question. Le représentant véné-
                zuélien affirmait que toute proposition « qui ne reconnaît[rait] pas que le
                Venezuela s’étend jusqu’au fleuve Essequibo serait inacceptable », tandis
                que le représentant de la Guyane britannique rejetait toute proposition
                qui « s’intéresse[rait] aux questions de fond ».

                              C. La signature de l’accord de Genève de 1966
                    40. Après l’échec des discussions tenues à Londres, les trois délégations
                 sont convenues de se réunir de nouveau à Genève en février 1966. Au
                 terme de deux jours de négociations, elles sont parvenues le 17 février
                 1966 à la signature de l’accord de Genève, dont les textes anglais et espa-
                gnol font foi. Conformément à son article VII, l’accord de Genève est
                entré en vigueur le jour même de sa signature.
                    41. L’accord de Genève a été approuvé par le Congrès national du
                Venezuela le 13 avril 1966. Il a été publié sous forme de livre blanc au
                Royaume‑Uni, c’est‑à‑dire comme un document d’orientation politique
                présenté par le gouvernement, et entériné par l’Assemblée de la Guyane
                britannique. Il a été officiellement transmis au Secrétaire général de
                ­l’Organisation des Nations Unies le 2 mai 1966 et enregistré auprès du
                 Secrétariat de l’Organisation des Nations Unies le 5 mai 1966 (Nations
                 Unies, Recueil des traités, vol. 561, no 8192, p. 322).
                    42. Le 26 mai 1966, ayant accédé à l’indépendance, le Guyana est
                 devenu partie à l’accord de Genève, aux côtés du Gouvernement du
                 Royaume‑Uni et du Gouvernement du Venezuela, conformément aux
                 dispositions de son article VIII.
                    43. L’accord de Genève prévoit en premier lieu la constitution d’une
                 commission mixte pour tenter de régler le différend entre les parties (art. I
                 et II). L’article I se lit comme suit :
                        « Il sera institué une commission mixte chargée de rechercher des
                     solutions satisfaisantes pour le règlement pratique du différend sur-
                     venu entre le Venezuela et le Royaume‑Uni du fait de la position du
                     Venezuela, qui soutient que la sentence arbitrale de 1899 relative à la
                     frontière entre la Guyane britannique et le Venezuela est nulle et non
                     avenue. »
                Le paragraphe 1 de l’article IV dispose en outre que, en cas d’échec de
                cette commission, les Gouvernements du Guyana et du Venezuela devront
                choisir un des moyens de règlement pacifique énoncés à l’article 33 de la
                Charte des Nations Unies. Conformément au paragraphe 2 de l’article IV,
                en cas de désaccord entre ces gouvernements, le choix du moyen de règle-
                ment devra être fait par un organisme international compétent sur lequel
                celles‑ci se mettront d’accord, ou, à défaut, par le Secrétaire général de
                l’Organisation des Nations Unies.
                   44. Le 4 avril 1966, par lettres adressées aux ministres des affaires
                étrangères du Royaume‑Uni et du Venezuela, le Secrétaire général de

                                                                                           16




4 Ord_1205.indb 29                                                                               20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                 468

                l’Organisation des Nations Unies, U Thant, accusait bonne réception de
                l’accord de Genève et précisait ce qui suit :
                       « J’ai pris note des responsabilités que le Secrétaire général de l’Or-
                     ganisation des Nations Unies pourrait être appelé à assumer au titre
                     du paragraphe 2 de l’article IV de l’accord et je souhaite vous infor-
                     mer que je considère celles‑ci comme étant de nature à pouvoir être
                     assumées de manière appropriée par le Secrétaire général. »

                                D. La mise en œuvre de l’accord de Genève

                1. La commission mixte (1966‑1970)
                  45. La commission mixte a été établie en 1966, en application des
                articles I et II de l’accord de Genève. Durant son mandat, les représen-
                tants du Guyana et du Venezuela se sont réunis à plusieurs reprises.

                   46. Une différence d’interprétation du mandat de la commission est
                apparue dès le début de ses travaux. En effet, selon le Guyana, la commis-
                sion mixte était chargée de trouver une solution pratique à la question
                juridique que soulevait la nullité de la sentence alléguée par le Venezuela.
                Or, selon le Venezuela, elle était chargée de rechercher des solutions pra-
                tiques au différend territorial.
                   47. Les discussions dans le cadre de la commission mixte se sont dérou-
                lées sur fond d’actions hostiles qui ont aggravé le différend. En effet,
                depuis la signature de l’accord de Genève, les deux Parties ont allégué des
                atteintes multiples à leur souveraineté territoriale dans la région d’Esse-
                quibo. La commission mixte est parvenue au terme de son mandat en
                1970 sans avoir abouti à une solution.

                2. Le protocole de Port of Spain de 1970 et le moratoire institué
                   48. Aucune solution n’ayant été trouvée dans le cadre de la commission
                mixte, il revenait au Venezuela et au Guyana de choisir l’un des moyens de
                règlement pacifique énoncés à l’article 33 de la Charte des Nations Unies,
                en application de l’article IV de l’accord de Genève. Cependant, face aux
                désaccords entre les Parties, un moratoire sur le processus du règlement du
                différend, énoncé dans un protocole à l’accord de Genève (ci‑après le
                « protocole de Port of Spain » ou le « protocole »), a été adopté le 18 juin
                1970, soit le jour même où la commission mixte remettait son rapport
                final. L’article III du protocole prévoyait la suspension de l’application de
                l’article IV de l’accord de Genève aussi longtemps que le protocole demeu-
                rerait en vigueur. Le protocole devait, en vertu de son article V, rester
                en vigueur pendant une période initiale de 12 ans, laquelle pouvait être
                ensuite renouvelée. Selon l’article I du protocole, les deux Etats conve-
                naient de promouvoir les relations de confiance et d’améliorer l’entente
                entre eux.

                                                                                           17




4 Ord_1205.indb 31                                                                               20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  469

                   49. En décembre 1981, le Venezuela a fait part de son intention de
                dénoncer le protocole de Port of Spain. En conséquence, l’article IV de
                l’accord de Genève a recommencé à s’appliquer dès le 18 juin 1982 confor-
                mément au paragraphe 3 de l’article V du protocole.
                   50. En application du paragraphe 1 de l’article IV de l’accord de
                Genève, les Parties ont tenté de se mettre d’accord sur le choix d’un des
                moyens de règlement pacifique énoncés à l’article 33 de la Charte. Elles
                n’y sont cependant pas parvenues dans le délai de trois mois prescrit par
                le paragraphe 2 de ce même article. Elles ne sont pas non plus parvenues
                à s’entendre sur la désignation d’un organisme international compétent
                chargé de choisir le moyen de règlement, comme le prévoyait le para-
                graphe 2 de l’article IV de l’accord de Genève.
                   51. En conséquence, les Parties sont passées à l’étape suivante, s’en
                remettant au Secrétaire général de l’Organisation des Nations Unies
                quant au choix du moyen de règlement. Dans une lettre en date du
                15 octobre 1982 adressée à son homologue guyanien, le ministre véné-
                zuélien des affaires étrangères a déclaré ce qui suit :
                        « Le Venezuela est convaincu que, pour mettre en œuvre les dispo-
                     sitions du paragraphe 2 de l’article IV de l’accord de Genève, l’orga-
                     nisme international le plus compétent est le Secrétaire général de
                     l’ONU… Le Venezuela souhaite réaffirmer sa conviction que le plus
                     pratique et le plus indiqué serait de confier le choix du moyen de
                     règlement directement au Secrétaire général de l’ONU. Puisqu’il est
                     manifeste qu’aucun accord n’existe entre les parties quant au choix
                     d’un organisme international chargé de remplir les fonctions prévues
                     au paragraphe 2 de l’article IV, force est de constater que cette fonc-
                     tion relève désormais de la responsabilité du Secrétaire général de
                     l’ONU. »
                Plus tard, dans une lettre en date du 28 mars 1983 adressée à son homo-
                logue vénézuélien, le ministre des affaires étrangères du Guyana a déclaré
                que ­celui-ci,
                     « constatant à regret que [le Venezuela] n’[était] pas disposé à engager
                     des efforts sérieux pour arriver à un accord sur l’organisme interna-
                     tional compétent à qui reviendrait le choix du moyen de règlement,
                     consent[ait] par la présente à passer à l’étape suivante et, en consé-
                     quence, à s’en remettre, pour ce choix, au Secrétaire général de
                     l’ONU ».
                    52. Après avoir été saisi par les Parties, le Secrétaire général, M. Javier
                 Pérez de Cuéllar, a, par une lettre du 31 mars 1983, accepté de s’acquitter
                 de la responsabilité dont il était investi conformément au paragraphe 2 de
                 l’article IV de l’accord de Genève. Cinq mois plus tard, il a chargé
                 le Secrétaire général adjoint aux affaires politiques, M. Diego Cordovez,
                de se rendre à Caracas et à Georgetown afin de se renseigner sur les
                positions des Parties concernant le choix du moyen de règlement du
                ­
                ­différend.

                                                                                            18




4 Ord_1205.indb 33                                                                                20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                 470

                   53. Entre 1984 et 1989, les Parties ont tenu des réunions et des discus-
                sions régulières aux niveaux diplomatique et ministériel. Compte tenu des
                informations fournies par M. Cordovez, le Secrétaire général a choisi, au
                début de l’année 1990, la procédure des bons offices comme moyen de
                règlement approprié.

                3. De la procédure des bons offices (1990‑2014 et 2017) à la saisine de la
                  Cour
                    54. Entre 1990 et 2014, la procédure des bons offices a été dirigée par
                trois représentants personnels nommés par les Secrétaires généraux
                successifs : M. Alister McIntyre (1990‑1999), M. Oliver Jackman
                ­
                (1999‑2007) et M. Norman Girvan (2010‑2014). Les Parties ont, de leur
                côté, désigné des facilitateurs pour assister les différents représentants
                personnels du Secrétaire général dans leurs travaux et servir de point de
                contact avec ceux‑ci. Durant cette période, des rencontres ont été organi-
                sées régulièrement entre les représentants des deux Etats et le
                ­Secrétaire général, notamment en marge de la session annuelle de l’As-
                 semblée générale.
                    55. Dans une lettre en date du 2 décembre 2014 qu’elle a adressée à son
                 homologue vénézuélien, la ministre guyanienne des affaires étrangères a
                 fait observer que, après 25 années, la procédure des bons offices n’avait
                 nullement rapproché les Parties d’un règlement du différend. Elle a pré-
                 cisé que son gouvernement « étud[iait] les autres options prévues à l’ar-
                 ticle 33 de la Charte des Nations Unies qui pourraient aider à mettre un
                 terme au différend, conformément aux dispositions de l’accord de Genève
                 de 1966 ». En réponse à cette déclaration, le Venezuela a, le 29 décembre
                 2014, invité le Gouvernement du Guyana à « consentir dans les meilleurs
                 délais à la désignation d’un chargé des bons offices ». Le 8 juin 2015, le
                 vice‑président du Guyana a prié le Secrétaire général,
                     « dans le cadre de ses fonctions … et, plus particulièrement, de la
                     mission qui lui [était] conférée par l’accord de Genève de 1966, de
                     choisir un moyen de règlement qui, de son point de vue, permettr[ait]
                     d’aboutir à un règlement définitif et concluant … du différend ».
                Dans une lettre datée du 9 juillet 2015, le président du Venezuela a prié le
                Secrétaire général d’« entamer la procédure de désignation d’un chargé
                des bons offices ».
                   56. En septembre 2015, au cours de la soixante‑dixième session
                de ­ l’Assemblée générale des Nations Unies, le Secrétaire général,
                M. Ban Ki‑moon, a organisé une rencontre avec les chefs d’Etat du
                Guyana et du Venezuela. Par la suite, le 12 novembre 2015, le Secré-
                taire général a établi un document relatif à « la marche à suivre » (« The Way
                Forward »), dans lequel il informait les Parties que, « [à] s­ upposer qu’au-
                cune solution pratique au différend ne soit trouvée avant la fin de son
                mandat, [il avait] l’intention d’engager le processus d’obtention d’une
                décision finale et contraignante de la Cour internationale de ­Justice ».

                                                                                           19




4 Ord_1205.indb 35                                                                               20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  471

                  57. Dans sa déclaration du 16 décembre 2016, le Secrétaire général a
                indiqué avoir décidé de poursuivre la procédure des bons offices pendant
                une année supplémentaire, sous la conduite d’un nouveau représentant
                personnel doté d’un mandat renforcé de médiation. Il a également
                annoncé que
                     « [s]i, à la fin 2017, le Secrétaire général conclut à l’absence de pro-
                     grès significatifs en vue d’un accord complet sur le règlement du dif-
                     férend, il choisira la Cour internationale de Justice comme prochain
                     moyen de règlement, sauf demande contraire présentée conjointe-
                     ment par les deux parties ».
                   58. Le président vénézuélien, S. Exc. M. Nicolás Maduro Moros, a
                répondu au Secrétaire général dans une lettre du 17 décembre 2016, dans
                laquelle il soulignait que le Venezuela était opposé à « l’intention [exprimée]
                de recommander aux Parties la saisine de la Cour », tout en affirmant être
                résolu à parvenir à une solution négociée dans le cadre strictement défini
                de l’accord de Genève. Dans une lettre datée du 21 décembre 2016, le pré-
                sident du Guyana, S. Exc. M. David A. Granger, a, pour sa part, assuré le
                président du Venezuela de l’engagement de son pays
                     « à répondre aux attentes les plus élevées concernant le processus des
                     « bons offices » au cours des douze prochains mois, conformément à
                     la décision du Secrétaire général afin de parvenir à un règlement
                     complet du différend et, si cela se révélait nécessaire par la suite, de
                     recourir à la Cour internationale de Justice ».
                Il a réaffirmé cette position dans une lettre adressée au Secrétaire général
                le 22 décembre 2016.
                   59. Après avoir pris ses fonctions le 1er janvier 2017, le nouveau Secré-
                taire général, M. António Guterres, a, conformément à la décision de son
                prédécesseur, reconduit la procédure des bons offices pour une dernière
                année. Dans ce cadre, il a nommé M. Dag Nylander, le 23 février 2017,
                comme son représentant personnel et l’a doté d’un mandat renforcé de
                médiation. M. Dag Nylander a tenu plusieurs réunions et eu nombre
                d’échanges avec les Parties. Dans des lettres du 30 janvier 2018 adressées
                à chacune d’elles, le Secrétaire général a indiqué avoir « soigneusement
                analysé l’évolution de la procédure des bons offices au cours de l’an-
                née 2017 » et a annoncé que,
                     « [e]n conséquence, je me suis acquitté de la responsabilité qui m’in-
                     combait dans ledit cadre et, aucun progrès significatif n’ayant été
                     réalisé en vue d’un accord complet sur le règlement du différend, j’ai
                     retenu la Cour internationale de Justice comme prochain moyen
                     d’atteindre cet objectif. »

                  60. Le 29 mars 2018, le Guyana a déposé sa requête au Greffe de la
                Cour (voir le paragraphe 1 ci‑dessus).

                                                                                            20




4 Ord_1205.indb 37                                                                                20/12/21 15:50

                               sentence arbitrale du 3 octobre 1899 (arrêt)                  472

                                III. Interprétation de l’accord de Genève

                   61. Ainsi qu’il est exposé au paragraphe 43 ci‑dessus, l’accord de Genève
                établit un processus en trois étapes pour le règlement du différend entre les
                Parties. La première étape, prévue en son article I, consiste à instituer une
                commission mixte « chargée de rechercher des solutions satisfaisantes pour
                le règlement pratique du différend » résultant de la position du Venezuela
                selon laquelle la sentence de 1899 est nulle et non avenue. Dans le cas où la
                commission mixte ne parviendrait pas à un accord complet sur la résolu-
                tion du différend dans les quatre années suivant la conclusion de l’accord
                de Genève, l’article IV prévoit deux étapes supplémentaires dans le proces-
                sus du règlement du différend. Cette disposition se lit comme suit :
                          « 1) Si, dans les quatre ans qui suivront la date du présent Accord,
                       la Commission mixte n’est pas arrivée à un accord complet sur la
                       solution du différend, elle en référera, dans son rapport final, au
                       Gouvernement guyanais et au Gouvernement vénézuélien pour
                       toutes les questions en suspens. Ces gouvernements choisiront sans
                       retard un des moyens de règlement pacifique énoncés à l’Article 33
                       de la Charte des Nations Unies.
                          2) Si, trois mois au plus tard après avoir reçu le rapport final, le
                       Gouvernement guyanais et le Gouvernement vénézuélien ne sont pas
                       parvenus à un accord sur le choix d’un des moyens de règlement pré-
                       vus à l’Article 33 de la Charte des Nations Unies, ils s’en remettront,
                       pour ce choix, à un organisme international compétent sur lequel ils
                       se mettront d’accord, ou, s’ils n’arrivent pas à s’entendre sur ce point,
                       au Secrétaire général de l’Organisation des Nations Unies. Si les
                       moyens ainsi choisis ne mènent pas à une solution du différend, ledit
                       organisme ou, le cas échéant, le Secrétaire général de l’Organisation
                       des Nations Unies, choisira un autre des moyens stipulés à l’Ar-
                       ticle 33 de la Charte des Nations Unies, et ainsi de suite, jusqu’à ce
                       que le différend ait été résolu ou jusqu’à ce que tous les moyens de
                       règlement pacifique envisagés dans la Charte aient été épuisés. »
                     62. Aux termes de l’article 33 de la Charte des Nations Unies :
                         « 1. Les parties à tout différend dont la prolongation est susceptible
                       de menacer le maintien de la paix et de la sécurité internationales
                       doivent en rechercher la solution, avant tout, par voie de négociation,
                       d’enquête, de médiation, de conciliation, d’arbitrage, de règlement
                       judiciaire, de recours aux organismes ou accords régionaux, ou par
                       d’autres moyens pacifiques de leur choix.
                         2. Le Conseil de sécurité, s’il le juge nécessaire, invite les parties à
                       régler leur différend par de tels moyens. »
                   63. Ainsi que cela a déjà été exposé (voir le paragraphe 50 ci‑dessus),
                les Parties ne sont pas parvenues à se mettre d’accord sur le choix d’un
                des moyens de règlement pacifique énoncés à l’article 33 de la Charte,
                comme le prévoyait le paragraphe 1 de l’article IV de l’accord de Genève.

                                                                                              21




4 Ord_1205.indb 39                                                                                  20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  473

                Elles sont ensuite passées à l’étape suivante en s’en remettant, pour ce
                choix, au Secrétaire général de l’Organisation des Nations Unies (voir le
                paragraphe 51 ci‑dessus), en application du paragraphe 2 de l’article IV
                dudit accord. La Cour interprétera cette disposition pour déterminer si,
                en confiant au Secrétaire général la décision quant au choix d’un des
                moyens de règlement énoncés à l’article 33 de la Charte, les Parties ont
                consenti à régler leur différend inter alia par la voie judiciaire. Dans l’af-
                firmative, elle devra déterminer si ce consentement est subordonné à une
                quelconque condition. Aux fins de l’interprétation du paragraphe 2 de
                l’article IV de l’accord de Genève, la Cour commencera par examiner
                l’emploi du terme « différend » dans cette disposition.

                             A. Le « différend » au sens de l’accord de Genève
                   64. En vue de définir le « différend » pour le règlement duquel l’accord
                de Genève a été conclu, la Cour examinera l’usage du terme « contro-
                versy » dans le texte anglais de cet instrument, qui fait foi. Elle fait obser-
                ver que l’accord de Genève utilise le terme « controversy » en tant que
                synonyme du mot « différend ». Conformément à la jurisprudence bien
                établie de la Cour, un différend est « un désaccord sur un point de droit
                ou de fait, une contradiction, une opposition de thèses juridiques ou d’in-
                térêts entre deux personnes » (Concessions Mavrommatis en Palestine,
                arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11). La Cour note à cet égard
                que, en son article IV, le traité de Washington employait le substantif
                « controversy » pour désigner le différend originel soumis au tribunal arbi-
                tral constitué en vertu de cet instrument, aux fins de déterminer le tracé de
                la ligne frontière entre la colonie de la Guyane britannique et les
                Etats‑Unis du Venezuela. Elle note également que les parties ont, dans le
                cadre de la conclusion et de la mise en œuvre de l’accord de Genève,
                exprimé des vues divergentes quant à la validité de la sentence de 1899
                rendue par ce tribunal et aux implications de cette question pour leur
                frontière. L’article I de l’accord de Genève dispose ainsi que la commis-
                sion mixte avait pour mandat de rechercher des solutions satisfaisantes
                pour le règlement pratique du « différend survenu entre le Venezuela et le
                Royaume‑Uni du fait de la position du Venezuela, qui sout[enait] que la
                sentence arbitrale de 1899 relative à la frontière entre la Guyane britan-
                nique et le Venezuela [était] nulle et non avenue ». Cette position du Vene-
                zuela s’est heurtée à l’opposition constante du Royaume‑Uni, d’abord,
                pendant la période allant de 1962 à l’adoption de l’accord de Genève, le
                17 février 1966, puis du Guyana, lorsque, ayant accédé à l’indépendance,
                celui‑ci est devenu partie à l’accord de Genève, conformément à l’ar-
                ticle VIII de cet instrument.
                   65. Il s’ensuit, selon la Cour, que l’accord de Genève avait pour objet
                de rechercher une solution au différend frontalier opposant les parties né
                de leurs vues divergentes sur la validité de la sentence de 1899. C’est ce
                qu’indiquent également l’intitulé de l’accord de Genève — « Accord ten-
                dant à régler le différend entre le Venezuela et le Royaume‑Uni de

                                                                                            22




4 Ord_1205.indb 41                                                                                20/12/21 15:50

                                sentence arbitrale du 3 octobre 1899 (arrêt)                  474

                Grande‑Bretagne et d’Irlande du Nord relatif à la frontière entre le Vene-
                zuela et la Guyane britannique » — et le libellé du dernier alinéa de son
                préambule. Cette même idée ressort implicitement du paragraphe 1 de
                l’article V de l’accord de Genève, qui dispose que
                        « aucune des dispositions du présent Accord ne sera interprétée
                        comme constituant une renonciation totale ou partielle par le
                        Royaume‑Uni, la Guyane britannique ou le Venezuela à aucun des
                        principes qu’ils invoquent pour revendiquer la souveraineté sur les
                        territoires situés au Venezuela ou en Guyane britannique, ni à aucun
                        des droits ou des revendications qu’ils ont précédemment cherché à
                        faire valoir sur ces territoires, ou encore comme préjugeant leur posi-
                        tion pour ce qui est d’admettre ou de refuser d’admettre un droit, une
                        revendication ou un principe de revendication que l’un d’entre eux
                        pourrait faire valoir pour réclamer la souveraineté sur ces territoires ».
                En faisant référence à la protection de leurs revendications et droits res-
                pectifs en matière de souveraineté sur ces territoires, les parties semblent
                avoir mis en exergue le fait que le « différend » (« controversy » en anglais)
                visé dans l’accord de Genève concernait principalement le différend né de
                la position du Venezuela selon laquelle la sentence de 1899 était nulle et
                non avenue et ses implications pour le tracé de la frontière entre le Guyana
                et le Venezuela.
                   66. En conséquence, la Cour est d’avis que le différend que les parties
                sont convenues de régler au moyen du mécanisme établi en vertu de l’ac-
                cord de Genève concerne la question de la validité de la sentence de 1899
                ainsi que ses implications juridiques pour le tracé de la frontière entre le
                Guyana et le Venezuela.

                      B. La question de savoir si les Parties ont donné leur consentement au
                     règlement judiciaire du différend en vertu du paragraphe 2 de l’article IV
                                               de l’accord de Genève
                   67. La Cour relève que, à la différence d’autres dispositions conven-
                tionnelles qui renvoient directement au règlement judiciaire par la Cour,
                le paragraphe 2 de l’article IV de l’accord de Genève renvoie à la décision
                d’une tierce partie quant au choix du moyen de règlement. Elle doit com-
                mencer par rechercher si les Parties ont conféré à cette tierce partie, en
                l’occurrence le Secrétaire général, le pouvoir de choisir, par une décision
                s’imposant à elles, les moyens de règlement de leur différend. Pour ce
                faire, elle interprétera la première phrase du paragraphe 2 de l’article IV
                de l’accord de Genève, selon laquelle « [les parties] s’en remettront, pour
                ce choix … au Secrétaire général ». Dans l’affirmative, elle déterminera
                ensuite si les Parties ont consenti au choix, par le Secrétaire général, du
                règlement judiciaire. A cette fin, elle interprétera la dernière phrase de
                cette disposition, selon laquelle le Secrétaire général « choisira un autre
                des moyens stipulés à l’Article 33 de la Charte des Nations Unies, et ainsi
                de suite, jusqu’à ce que le différend ait été résolu ou jusqu’à ce que tous

                                                                                               23




4 Ord_1205.indb 43                                                                                   20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  475

                les moyens de règlement pacifique envisagés dans la Charte aient été épui-
                sés ».

                1. La question de savoir si la décision du Secrétaire général revêt un
                  caractère contraignant
                   68. Le Guyana estime que la décision du Secrétaire général ne peut être
                assimilée à une simple recommandation. Il explique que l’obligation qui
                en découle ressort clairement de l’emploi du terme « shall » dans le texte
                anglais du paragraphe 2 de l’article IV de l’accord de Genève (« shall refer
                the decision »). Il ajoute que l’utilisation du terme « decision » en anglais
                indique que le pouvoir conféré au Secrétaire général de choisir le moyen
                de règlement était destiné à produire un effet juridique contraignant.
                   69. Dans son mémorandum, le Venezuela explique que la décision du
                Secrétaire général ne peut être considérée que comme une recommanda-
                tion. Il se fonde sur le préambule de l’accord de Genève pour soutenir que
                l’interprétation suggérée par le Guyana n’est pas conforme à l’objet et au
                but de cet instrument puisqu’il « ne s’agit pas seulement de régler le diffé-
                rend, mais de le faire par des moyens pratiques, acceptables et satisfai-
                sants retenus d’un commun accord par les Parties ». Le Venezuela fait
                également valoir que le fait de choisir le moyen de règlement que les Par-
                ties devront utiliser ne suffit pas en soi à « matérialiser le recours à tel ou
                tel moyen de règlement ».

                                                     * *
                   70. Pour interpréter l’accord de Genève, la Cour appliquera les règles
                en matière d’interprétation des traités énoncées aux articles 31 et 32 de la
                convention de Vienne sur le droit des traités (ci‑après la « convention de
                Vienne ») (Différend relatif à des droits de navigation et des droits connexes
                (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 237, par. 47). Bien
                que cette convention ne soit pas en vigueur entre les Parties et que, en tout
                état de cause, elle ne soit pas applicable aux instruments conclus avant son
                entrée en vigueur, tels que l’accord de Genève, il est constant que ces
                articles reflètent des règles de droit international coutumier (Question de la
                délimitation du plateau continental entre le Nicaragua et la Colombie au‑delà
                de 200 milles marins de la côte nicaraguayenne (Nicaragua c. Colombie),
                exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 116, par. 33).
                   71. Conformément à la règle d’interprétation consacrée au para-
                graphe 1 de l’article 31 de la convention de Vienne, un traité doit être
                interprété de bonne foi suivant le sens ordinaire à attribuer à ses termes
                dans leur contexte et à la lumière de son objet et de son but. Ces éléments
                d’interprétation doivent être considérés comme un tout (Délimitation
                maritime dans l’océan Indien (Somalie c. Kenya), exceptions préliminaires,
                arrêt, C.I.J. Recueil 2017, p. 29, par. 64).
                   72. La première phrase du paragraphe 2 de l’article IV de l’accord de
                Genève énonce que les Parties « shall refer the decision … to the Secretary‑­

                                                                                            24




4 Ord_1205.indb 45                                                                                20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                    476

                 General » (en français : « s’en remettront, pour ce choix … au Secré-
                 taire général »). La Cour a déjà observé dans son arrêt sur les exceptions
                 préliminaires en l’affaire relative aux Immunités et procédures pénales
                 (Guinée équatoriale c. France) que l’emploi du terme « shall » dans les
                 dispositions d’une convention devrait être interprété comme imposant une
                 obligation aux Etats parties à cette convention (C.I.J. Recueil 2018 (I),
                 p. 321, par. 92). Il en va de même s’agissant du paragraphe précité de
                 l’accord de Genève. Le verbe « refer » (en français : « s’en remettre ») qui
                 est employé dans cette disposition marque l’idée de confier une question à
                 une tierce personne. Quant au mot « decision », il n’est pas synonyme de
                « recommandation » et implique le caractère contraignant de l’acte pris
                 par le Secrétaire général quant au choix du moyen de règlement. Considé-
                 rés ensemble, ces termes indiquent que les Parties ont pris l’engagement
                 juridique de respecter la décision de la tierce partie à laquelle elles ont
                 conféré ce pouvoir, en l’espèce le Secrétaire général de l’Organisation des
                 Nations Unies.
                     73. Comme la Cour l’a observé dans plusieurs affaires, le but d’un traité
                 peut ressortir de son titre et de son préambule (voir par exemple Question
                 de la délimitation du plateau continental entre le Nicaragua et la Colombie
                 au‑delà de 200 milles marins de la côte nicaraguayenne (Nicaragua c. Colom-
                 bie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 118, par. 39 ;
                 Certains emprunts norvégiens (France c. Norvège), arrêt, C.I.J. Recueil 1957,
                 p. 24). En l’espèce, le titre de l’accord est ainsi libellé : « Agreement to
                Resolve the Controversy … over the Frontier between Venezuela and
                ­British Guiana » (en français : « Accord tendant à régler le différend … rela-
                 tif à la frontière entre le Venezuela et la Guyane britannique ») et son pré-
                 ambule indique qu’il a été conclu « to resolve » (en français : « pour
                 résoudre ») ce différend. L’accord mentionne également, en son article I, la
                 recherche de « solutions satisfaisantes pour le règlement pratique du diffé-
                 rend ». Cela indique que l’objet et le but de l’accord de Genève consistent à
                 garantir le règlement définitif du différend entre les Parties.
                     74. Au vu de ce qui précède, la Cour considère que les Parties ont
                 conféré au Secrétaire général le pouvoir de choisir, par une décision
                 ­s’imposant à elles, les moyens à utiliser pour le règlement de leur diffé-
                  rend.
                     75. Cette conclusion est également étayée par la position du Venezuela
                  dans l’exposé des motifs de son projet de loi du 22 juin 1970 ratifiant le
                  protocole de Port of Spain. Il y est indiqué que
                     « il existait une possibilité qu[’]une question d’une importance aussi
                     vitale … que la détermination des moyens de règlement du différend
                     échappe aux deux Parties directement intéressées et que la décision
                     revienne à une institution internationale choisie par elles ou, à défaut,
                     au Secrétaire général des Nations Unies ».
                   76. En l’espèce, il n’est, en principe, pas nécessaire pour la Cour de
                recourir aux moyens complémentaires d’interprétation mentionnés à l’ar-
                ticle 32 de la convention de Vienne. Cependant, comme dans d’autres

                                                                                               25




4 Ord_1205.indb 47                                                                                   20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                 477

                affaires, elle peut recourir à ces moyens complémentaires, tels que les cir-
                constances dans lesquelles l’accord de Genève a été conclu, pour y recher-
                cher une confirmation éventuelle de l’interprétation qu’elle a tirée du texte
                de l’accord de Genève (voir par exemple Différend maritime (Pérou
                c. Chili), arrêt, C.I.J. Recueil 2014, p. 30, par. 66 ; Délimitation maritime
                et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), compé-
                tence et recevabilité, arrêt, C.I.J. Recueil 1995, p. 21, par. 40 ; Différend
                territorial (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994,
                p. 27, par. 55).
                   77. A cet égard, la Cour observe que, dans la déclaration qu’il a faite
                le 17 mars 1966 devant le Congrès national à l’occasion de la ratification
                de l’accord de Genève, le ministre vénézuélien des affaires étrangères,
                M. Ignacio Iribarren Borges, en décrivant les discussions qui avaient eu
                lieu durant la conférence de Genève, a affirmé que « [l]e seul rôle conféré
                au Secrétaire général de l’Organisation des Nations Unies consist[ait] à
                indiquer aux parties les moyens de règlement pacifique des différends pré-
                vus à l’article 33 ». Il a également précisé que, après avoir rejeté la propo-
                sition britannique consistant à conférer ce rôle à l’Assemblée générale des
                Nations Unies, « [l]e Venezuela a[vait] ensuite suggéré de confier ce rôle
                au Secrétaire général ».
                   78. La Cour considère que les circonstances dans lesquelles l’accord de
                Genève a été conclu appuient la conclusion selon laquelle les Parties ont
                conféré au Secrétaire général le pouvoir de choisir le moyen de règlement
                de leur différend par une décision s’imposant à elles.

                2. La question de savoir si les Parties ont consenti au choix, par le
                  Secrétaire général, du règlement judiciaire
                  79. La Cour en vient maintenant à l’interprétation de la dernière
                phrase du paragraphe 2 de l’article IV de l’accord de Genève, selon
                laquelle le Secrétaire général
                     « choisira un autre des moyens stipulés à l’Article 33 de la Charte des
                     Nations Unies, et ainsi de suite, jusqu’à ce que le différend ait été
                     résolu ou jusqu’à ce que tous les moyens de règlement pacifique envi-
                     sagés dans la Charte aient été épuisés ».

                                                     * *
                   80. Selon le Guyana, « [l]e renvoi sans réserve à l’article 33 donne pou-
                voir au Secrétaire général de décider que les parties auront recours au
                règlement judiciaire ». Il ajoute qu’une interprétation du paragraphe 2 de
                l’article IV de l’accord de Genève comme excluant la possibilité d’un
                règlement judiciaire priverait le traité de son efficacité et enfermerait les
                Parties « dans un processus sans fin de négociation diplomatique, où la
                résolution effective pourrait être sempiternellement bloquée par l’une ou
                l’autre d’entre elles ». Le demandeur soutient également que les circons-

                                                                                           26




4 Ord_1205.indb 49                                                                               20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  478

                tances qui ont entouré la conclusion de l’accord de Genève « confirment
                que les parties avaient compris et accepté que le renvoi délibéré à l’ar-
                ticle 33 ouvrait la possibilité que le différend soit en définitive résolu par
                voie de règlement judiciaire ».
                   81. Dans son mémorandum, le Venezuela reconnaît que l’article 33 de
                la Charte comprend le règlement judiciaire. Cependant, il soutient que,
                dans la mesure où l’accord de Genève vise en son article I la « recherche
                de solutions satisfaisantes pour le règlement pratique du différend », cela
                exclut le recours au règlement judiciaire à moins que les Parties ne
                consentent à y recourir par voie de compromis.

                                                     * *
                   82. Etant donné que le paragraphe 2 de l’article IV de l’accord de
                Genève fait mention de l’article 33 de la Charte des Nations Unies, lequel
                comprend le moyen de règlement judiciaire, la Cour estime que les Parties
                ont accepté l’éventualité que le différend soit réglé par cette voie. Elle est
                d’avis que, si elles avaient souhaité écarter cette possibilité, les Parties
                auraient pu le faire durant leurs négociations. Elles auraient également
                pu, au lieu de mentionner l’article 33 de la Charte, énumérer les moyens
                de règlement envisagés sans citer le règlement judiciaire, ce qu’elles n’ont
                pas fait non plus.
                   83. La Cour note que, selon le libellé du paragraphe 2 de l’article IV de
                l’accord de Genève, les Parties ont conféré au Secrétaire général le pouvoir
                de choisir parmi les moyens de règlement des différends prévus à l’ar-
                ticle 33 de la Charte « jusqu’à ce que le différend ait été résolu ». Elle
                observe que l’article 33 de la Charte comprend, d’une part, des moyens
                politiques et diplomatiques, et, d’autre part, des moyens juridictionnels
                tels que l’arbitrage et le règlement judiciaire. La volonté des Parties de
                régler leur différend de manière définitive ressort du fait que les moyens
                énumérés incluent l’arbitrage et le règlement judiciaire qui sont, par nature,
                contraignants. Le membre de phrase « et ainsi de suite, jusqu’à ce que le
                différend ait été résolu » suggère également que les Parties ont conféré au
                Secrétaire général l’autorité de choisir le moyen le plus approprié pour
                résoudre définitivement leur différend. La Cour estime que, en choisissant
                un moyen menant à la résolution du différend, le Secrétaire général s’ac-
                quitte de ses responsabilités au titre du paragraphe 2 de l’article IV de l’ac-
                cord de Genève, conformément au but et à l’objet de cet instrument.
                   84. Au regard de l’analyse c­ i-­dessus, la Cour conclut que les moyens de
                règlement des différends à la disposition du Secrétaire général, auxquels
                les Parties ont consenti en vertu du paragraphe 2 de l’article IV de l’ac-
                cord de Genève, incluent le règlement judiciaire.
                   85. Il est rappelé que, lors de la procédure orale (voir le paragraphe 17
                ci‑dessus), un membre de la Cour a posé la question suivante au Guyana :
                       « Le paragraphe 2 de l’article IV de l’accord de Genève du
                     17 février 1966 se conclut par une alternative selon laquelle soit que

                                                                                            27




4 Ord_1205.indb 51                                                                                20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  479

                     la controverse a été résolue soit que tous les moyens de règlement
                     pacifique prévus à l’article 33 de la Charte des Nations Unies ont été
                     épuisés. Ma question est la suivante : Est-il possible de concevoir une
                     situation où tous les moyens de règlement pacifique ont été épuisés
                     sans que la controverse n’ait été résolue ? »
                Dans sa réponse, le Guyana a soutenu qu’il n’était pas possible de conce-
                voir une situation dans laquelle tous les moyens de règlement pacifique
                seraient épuisés sans que le différend ait été résolu. Selon lui, « [l]’accord
                de Genève de 1966 a établi une procédure visant à s’assurer de parvenir à
                un règlement complet et définitif du différend » et « [l]e fait que l’arbitrage
                et le règlement judiciaire figurent parmi les moyens énoncés à l’article 33
                garantit un règlement complet et définitif du différend ».
                    86. La Cour relève que sa conclusion selon laquelle les Parties ont
                consenti au règlement judiciaire en vertu de l’article IV de l’accord de
                Genève n’est pas remise en cause par le membre de phrase « ou jusqu’à ce
                que tous les moyens de règlement pacifique envisagés dans la Charte aient
                été épuisés » se trouvant au paragraphe 2 dudit article, qui pourrait sug-
                gérer que les Parties avaient envisagé l’hypothèse que le choix, par le
                Secrétaire général, des moyens prévus à l’article 33 de la Charte, lequel
                comprend le règlement judiciaire, n’aboutisse pas au règlement du diffé-
                rend. Diverses raisons pourraient expliquer qu’une décision judiciaire,
                revêtue de l’autorité de la chose jugée et clarifiant les droits et obligations
                des parties, n’aboutisse pas dans les faits à une résolution définitive du
                différend. Il lui suffit de constater, dans le cas d’espèce, qu’une décision
                judiciaire qui déclare la sentence de 1899 invalide sans délimiter la
                ­frontière entre les Parties pourrait ne pas aboutir à la résolution définitive
                 du différend, ce qui serait contraire à l’objet et au but de l’accord de
                 Genève.
                    87. A cet égard, la Cour note que le communiqué commun sur les
                 conversations ministérielles tenues à Genève les 16 et 17 février 1966 entre
                 le ministre vénézuélien des affaires étrangères, son homologue britannique
                 et le premier ministre de la Guyane britannique indique que « [l]es délibé-
                 rations ont permis d’aboutir à un accord dont les dispositions permet-
                 tront de régler définitivement [les] problèmes [relatifs aux relations entre
                 le Venezuela et la Guyane britannique] ». De même, la loi vénézuélienne
                 du 13 avril 1966 portant ratification de l’accord de Genève énonce que
                     « [l]’accord signé à Genève le 17 février 1966 par le Gouvernement de
                     la République du Venezuela et le Gouvernement du Royaume‑Uni
                     de Grande‑Bretagne et d’Irlande du Nord, en consultation avec le
                     Gouvernement de la Guyane britannique, en vue de régler le désac-
                     cord entre le Venezuela et le Royaume-Uni au sujet du tracé de la
                     frontière avec la Guyane britannique a été approuvé dans toutes ses
                     dispositions et à toutes fins juridiques pertinentes ».
                  88. Au regard de ce qui précède, la Cour conclut que les Parties ont
                consenti au règlement judiciaire de leur différend.

                                                                                            28




4 Ord_1205.indb 53                                                                                20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                   480

                     C. La question de savoir si le consentement donné par les Parties
                     au règlement judiciaire de leur différend en vertu du paragraphe 2
                            de l’article IV de l’accord de Genève est subordonné
                                          à une quelconque condition
                   89. La Cour observe qu’il n’est pas rare que, dans des traités par lesquels
                elles consentent à un règlement judiciaire de leur différend, les parties assor-
                tissent ce consentement de conditions devant être considérées comme en
                constituant les limites (voir Application de la convention internationale sur
                l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé-
                ration de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
                p. 124‑125, par. 130-131 ; Activités armées sur le territoire du Congo (nou-
                velle requête : 2002) (République démocratique du Congo c. Rwanda), com-
                pétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 39, par. 88). La Cour
                doit donc à présent rechercher si le consentement des Parties au moyen de
                règlement judiciaire, tel qu’exprimé au paragraphe 2 de l’article IV de l’ac-
                cord de Genève, est subordonné à certaines conditions.
                   90. Les Parties ne contestent pas que le Secrétaire général est tenu d’éta-
                blir que les moyens choisis précédemment n’ont pas « m[ené] … à une solu-
                tion du différend » avant de choisir « un autre des moyens stipulés à
                l’Article 33 de la Charte des Nations Unies ». La Cour interprétera donc
                seulement les termes de la deuxième phrase de cette disposition, qui prévoit
                que, si les moyens choisis ne mènent pas à une solution du différend, « le
                Secrétaire général … choisira un autre des moyens stipulés à l’Article 33 de
                la Charte des Nations Unies, et ainsi de suite, jusqu’à ce que le différend ait
                été résolu ou jusqu’à ce que tous les moyens de règlement pacifique envisagés
                dans la Charte aient été épuisés » (les italiques sont de la Cour).

                                                      * *
                    91. Le Guyana soutient que la décision du Secrétaire général de choisir
                la voie judiciaire comme moyen de règlement du différend relève du bon
                exercice de son pouvoir au titre du paragraphe 2 de l’article IV de l’ac-
                cord de Genève. Il soutient que le recours au déterminant « des » (un
                « des » moyens) « dénote l’exhaustivité » et implique que le Secrétaire géné-
                ral puisse choisir l’un quelconque de ces moyens sans suivre un ordre
                particulier. Il ajoute que, « [s]i les moyens devaient être appliqués
                ­
                ­mécaniquement, dans l’ordre dans lequel ils figurent à l’article 33, faire
                 intervenir un tiers « pour ce choix » serait inutile ».
                    92. Si le Guyana reconnaît que, par le passé, certains Secrétaires géné-
                 raux ont consulté les Parties pendant le processus ayant conduit au choix
                 d’un moyen de règlement, il souligne que le fait de consulter les Parties
                 pour s’enquérir de leur disposition à participer à ce processus n’enlève
                 rien au pouvoir du Secrétaire général de décider, de façon unilatérale, du
                 moyen de règlement à utiliser.

                                                       *

                                                                                             29




4 Ord_1205.indb 55                                                                                 20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                   481

                   93. Dans son mémorandum, le Venezuela soutient que la décision du
                Secrétaire général ne cadre pas avec le mandat qui lui a été confié au titre
                du paragraphe 2 de l’article IV de l’accord de Genève. Il y avance en effet
                que la manière correcte d’exercer de tels pouvoirs consiste à suivre l’ordre
                d’énumération des moyens de règlement énoncés à l’article 33 de la
                Charte. Il tire cette interprétation de l’expression « et ainsi de suite » (dans
                les textes anglais et espagnol faisant foi : « and so on »/« y así sucesiva-
                mente ») qui figure dans la dernière phrase du paragraphe 2 de l’article IV
                de l’accord de Genève.
                   94. Le Venezuela ajoute qu’il convient de ne pas méconnaître la pra-
                tique voulant que les Parties soient consultées et donnent leur consente-
                ment sur le choix envisagé par le Secrétaire général.

                                                      * *
                   95. La Cour doit déterminer si, en vertu du paragraphe 2 de l’article IV
                de l’accord de Genève, le consentement des Parties à ce que leur différend
                soit réglé par la voie judiciaire est subordonné à la condition que le Secré-
                taire général suive l’ordre dans lequel les moyens sont énoncés à l’ar-
                ticle 33 de la Charte des Nations Unies.
                   96. La Cour observe que l’emploi du verbe « choisir » dans le para-
                graphe 2 de l’article IV de l’accord de Genève, qui décrit l’action de décider
                entre plusieurs solutions, exclut l’idée de devoir suivre l’ordre dans lequel
                les moyens de règlement sont énumérés à l’article 33 de la Charte. Selon
                elle, en parlant de choix « des » moyens et d’« un autre » de ces moyens en
                cas d’échec du précédent, les Parties ont entendu que chacun desdits moyens
                était susceptible d’être retenu. Quant à l’expression « et ainsi de suite » sur
                laquelle repose l’argumentation du Venezuela (« and so on » dans le texte
                anglais ; « y así sucesivamente » dans le texte espagnol), elle décrit une série
                d’actes ou de faits se déroulant de la même manière et ne fait que marquer
                l’idée de continuité de la prise de décision jusqu’à ce que le différend soit
                résolu ou que tous les moyens soient épuisés. Ainsi, la lecture de cette dis-
                position dans son sens ordinaire indique que le Secrétaire général est appelé
                à choisir l’un quelconque des moyens énoncés à l’article 33 de la Charte,
                sans être tenu, ce faisant, de suivre un ordre particulier.
                   97. De l’avis de la Cour, interpréter le paragraphe 2 de l’article IV de
                l’accord de Genève comme imposant une application successive des moyens,
                suivant l’ordre dans lequel ils sont énumérés à l’article 33 de la Charte,
                pourrait se révéler contraire à l’objet et au but de l’accord de Genève, et ce,
                pour plusieurs raisons. Tout d’abord, le recours à certains moyens n’aurait
                plus de sens si d’autres étaient épuisés. Ensuite, pareille interprétation suc-
                cessive reviendrait à retarder le règlement du différend puisque certains
                moyens peuvent être moins efficaces que d’autres au regard des circons-
                tances qui entourent le différend entre les Parties. A l’inverse, la souplesse
                et la latitude laissées au Secrétaire général dans l’exercice du pouvoir de
                décision qui lui a été conféré contribuent à l’objectif consistant à parvenir à
                une solution pratique, effective et définitive au différend.

                                                                                             30




4 Ord_1205.indb 57                                                                                 20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                 482

                   98. La Cour rappelle également que la Charte des Nations Unies ne
                requiert pas l’épuisement des négociations diplomatiques comme condi-
                tion préalable à la décision de recourir au règlement judiciaire (voir par
                exemple Frontière terrestre et maritime entre le Cameroun et le Nigéria
                (Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
                p. 303, par. 56).
                   99. De plus, s’agissant de la pratique ultérieure des Parties, la Cour
                observe que tant le Guyana que le Venezuela ont reconnu que les bons
                offices relevaient de l’expression « autres moyens pacifiques de leur choix »,
                telle qu’elle figure à la fin de la liste des moyens énumérés au paragraphe 1
                de l’article 33 de la Charte. Or, les deux Parties ont accueilli favorable-
                ment la décision du Secrétaire général de choisir ce moyen de règlement
                plutôt que de commencer par les négociations, l’enquête ou la concilia-
                tion. Ce faisant, elles ont reconnu que le Secrétaire général n’était pas
                tenu de suivre l’ordre dans lequel les moyens de règlement sont énumérés
                à l’article 33 de la Charte, mais avait le pouvoir de privilégier un moyen
                par rapport à un autre.
                   100. En ce qui concerne la question de la consultation, la Cour est
                d’avis que rien dans le paragraphe 2 de l’article IV de l’accord de Genève
                n’impose au Secrétaire général de consulter les Parties avant de choisir un
                moyen de règlement. Elle relève également que, bien que les Secrétaires
                généraux successifs aient consulté les Parties, il ressort des diverses com-
                munications de c­ eux-ci (notamment du télégramme du Secrétaire général,
                M. Javier Pérez de Cuéllar, adressé au ministre des affaires étrangères du
                Guyana le 31 août 1983) qu’une telle consultation n’avait pour but que de
                recueillir des informations de la part des deux Parties afin de choisir le
                moyen de règlement le plus approprié.

                                                      *
                   101. La Cour conclut que, à défaut d’accord entre elles, les Parties ont
                confié au Secrétaire général, en vertu du paragraphe 2 de l’article IV de
                l’accord de Genève, le rôle de choisir l’un quelconque des moyens de
                règlement énoncés à l’article 33 de la Charte. En choisissant le moyen de
                règlement, le Secrétaire général n’est pas tenu, en vertu du paragraphe 2
                de l’article IV, de suivre un ordre particulier ou de consulter les Parties
                sur ce choix. Enfin, les Parties sont également convenues de donner effet
                à la décision du Secrétaire général.


                                       IV. Compétence de la Cour

                   102. Ainsi que la Cour l’a établi ­ci-­dessus (voir les paragraphes 82
                à 88), les Parties ont, en vertu du paragraphe 2 de l’article IV de l’accord
                de Genève, accepté l’éventualité que le différend soit réglé par la voie judi-
                ciaire. La Cour recherchera donc à présent si, en la choisissant comme
                moyen de règlement judiciaire du différend entre le Guyana et le Vene-

                                                                                           31




4 Ord_1205.indb 59                                                                               20/12/21 15:50

                                sentence arbitrale du 3 octobre 1899 (arrêt)                483

                zuela, le Secrétaire général a agi conformément à cette disposition. Dans
                l’affirmative, il lui faudra déterminer l’effet juridique de la décision prise
                par le Secrétaire général le 30 janvier 2018 sur la compétence qu’elle tient
                du paragraphe 1 de l’article 36 de son Statut.


                     A. La conformité de la décision du Secrétaire général du 30 janvier 2018
                            avec le paragraphe 2 de l’article IV de l’accord de Genève
                   103. La Cour rappelle que, le 30 janvier 2018, le Secrétaire général a
                fait parvenir aux présidents du Guyana et du Venezuela deux lettres iden-
                tiques concernant le règlement du différend. Celle qu’il a adressée au pré-
                sident du Guyana se lit comme suit :
                           « J’ai l’honneur de me référer au différend qui s’est fait jour entre
                        la République coopérative du Guyana et la République bolivarienne
                        du Venezuela en raison de la position de cette dernière selon laquelle
                        la sentence arbitrale de 1899 relative à la frontière entre la Guyane
                        britannique et le Venezuela est nulle et non avenue (ci‑après le « dif-
                        férend »).
                           Comme vous le savez, le paragraphe 2 de l’article IV de l’accord
                        tendant à régler le différend entre le Venezuela et le Royaume‑Uni de
                        Grande-­Bretagne et d’Irlande du Nord relatif à la frontière entre le
                        Venezuela et la Guyane britannique, signé à Genève le 17 février
                        1966 (ci‑après l’« accord de Genève »), confère au Secrétaire général
                        de l’Organisation des Nations Unies le pouvoir et la responsabilité de
                        choisir, parmi les moyens de règlement pacifique prévus à l’article 33
                        de la Charte des Nations Unies, celui qu’il convient de retenir pour
                        régler le différend.
                           Si le moyen ainsi choisi ne permet pas d’aboutir à un règlement du
                        différend, le paragraphe 2 de l’article IV de l’accord de Genève
                        confère ensuite au Secrétaire général la responsabilité de choisir un
                        autre des moyens de règlement pacifique prévus à l’article 33 de la
                        Charte.
                           Comme vous le savez également, mon prédécesseur, M. Ban
                        Ki‑moon, vous a communiqué, ainsi qu’au président de la Répu-
                        blique bolivarienne du Venezuela, un cadre aux fins du règlement du
                        différend frontalier fondé sur ses conclusions quant aux mesures les
                        plus appropriées à prendre. Il a notamment déterminé que la procé-
                        dure des bons offices, qui avait été menée depuis 1990, se poursui-
                        vrait encore pendant un an, jusqu’à la fin 2017, avec un mandat
                        renforcé de médiation. Il a également déterminé que, si je concluais
                        alors, en ma qualité de nouveau Secrétaire général, à l’absence de
                        progrès significatifs en vue d’un accord complet sur le règlement du
                        différend, je choisirais la Cour internationale de Justice comme pro-
                        chain moyen de règlement, sauf demande contraire présentée conjoin-
                        tement par les Gouvernements du Guyana et du Venezuela.

                                                                                             32




4 Ord_1205.indb 61                                                                                 20/12/21 15:50

                            sentence arbitrale du 3 octobre 1899 (arrêt)                484

                        Au début de l’année 2017, j’ai désigné un représentant personnel,
                     M. Dag Halvor Nylander, qui n’a pas ménagé ses efforts au plus
                     haut niveau pour parvenir à un règlement négocié.
                        Conformément au cadre défini par mon prédécesseur, j’ai soigneu-
                     sement analysé l’évolution de la procédure des bons offices au cours
                     de l’année 2017.
                        En conséquence, je me suis acquitté de la responsabilité qui m’in-
                     combait dans ledit cadre et, aucun progrès significatif n’ayant été
                     réalisé en vue d’un accord complet sur le règlement du différend, j’ai
                     retenu la Cour internationale de Justice comme prochain moyen
                     d’atteindre cet objectif.
                        Dans le même temps, j’estime que votre gouvernement et celui de
                     la République bolivarienne du Venezuela pourraient toutefois conti-
                     nuer de bénéficier des bons offices de l’Organisation des Nations Unies
                     via une procédure complémentaire établie sur la base des pouvoirs
                     que me confère la Charte. Une procédure de bons offices pourrait
                     offrir au moins les avantages ci‑après.
                        Premièrement, si les deux gouvernements acceptaient cette offre de
                     procédure complémentaire, j’estime que c­elle-ci pourrait favoriser
                     l’utilisation du moyen de règlement pacifique retenu.
                        Deuxièmement, si les gouvernements souhaitaient tous deux tenter
                     de régler le différend par la voie de négociations directes, parallèle-
                     ment à une procédure judiciaire, une procédure de bons offices pour-
                     rait favoriser ces négociations.
                        Troisièmement, la relation bilatérale entre votre gouvernement et
                     celui de la République bolivarienne du Venezuela ne se limitant pas
                     au différend, les deux gouvernements pourraient souhaiter mettre à
                     profit l’assistance d’un tiers pour traiter dans le cadre d’une procé-
                     dure de bons offices tous autres points pendants importants.
                        Je ne doute pas qu’une procédure complémentaire de bons offices
                     contribuerait en outre à perpétuer les relations amicales et de bon
                     voisinage qui ont caractérisé les échanges entre les deux pays.
                        Pour conclure, je tiens à vous informer que la présente marche à
                     suivre sera rendue publique. J’ai adressé au président de la Répu-
                     blique bolivarienne du Venezuela une lettre identique, dont je joins
                     copie à la présente. »
                   104. La Cour note tout d’abord que, en prenant cette décision, le
                Secrétaire général s’est expressément fondé sur le paragraphe 2 de l’ar-
                ticle IV de l’accord de Genève. Elle observe ensuite que cette disposition
                demande au Secrétaire général, dans le cas où le moyen précédemment
                retenu ne mène pas à une solution du différend, de choisir un autre des
                moyens de règlement prévus à l’article 33 de la Charte des Nations Unies,
                mais qu’elle ne lui impose pas de suivre un ordre particulier (voir le para-
                graphe 101 ­ci-­dessus).
                   105. La Cour est d’avis que, selon les termes employés au paragraphe 2
                de l’article IV, le moyen que le Secrétaire général avait précédemment

                                                                                         33




4 Ord_1205.indb 63                                                                             20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  485

                 retenu « n[’a pas] m[ené] à une solution du différend ». En 2014, les Parties
                participaient déjà depuis plus de 20 ans à une procédure de bons offices
                conduite conformément à l’accord de Genève, sous les auspices de trois
                représentants personnels désignés par les Secrétaires généraux successifs,
                en vue de parvenir à un règlement du différend (voir le paragraphe 54
                ­ci-­dessus). Dans sa décision du 30 janvier 2018, le Secrétaire général a en
                 conséquence indiqué que, aucun progrès significatif n’ayant été réalisé
                 dans le cadre de la procédure des bons offices en vue d’un accord complet
                 sur le règlement du différend, il avait « retenu la Cour internationale de
                 Justice comme prochain moyen d’atteindre cet objectif » ; ce faisant, il
                 s’est acquitté de la responsabilité qui lui incombait de choisir un autre
                 moyen de règlement parmi ceux énoncés à l’article 33 de la Charte des
                 Nations Unies.
                    106. Bien qu’elle ne soit expressément mentionnée ni au paragraphe 2
                 de l’article IV de l’accord de Genève ni à l’article 33 de la Charte des
                 Nations Unies, la Cour, « organe judiciaire principal des Nations Unies »
                (article 92 de la Charte), constitue un moyen de « règlement judiciaire » au
                sens de l’article 33. Le Secrétaire général pouvait donc la choisir, sur le
                fondement du paragraphe 2 de l’article IV de l’accord de Genève, en vue
                de régler, par la voie judiciaire, le différend entre les Parties.


                   107. En outre, il ressort des circonstances ayant entouré la conclusion
                de l’accord de Genève, lesquelles comprennent des déclarations ministé-
                rielles et des débats parlementaires (voir Compétence en matière de pêche-
                ries (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998,
                p. 454, par. 49, et p. 457, par. 60 ; Plateau continental de la mer Egée
                (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978, p. 29, par. 69), que les par-
                ties avaient envisagé le recours à la Cour internationale de Justice durant
                leurs négociations. En particulier, la Cour note que, s’adressant au
                Congrès national à l’occasion de la ratification de l’accord, le ministre
                vénézuélien des affaires étrangères a indiqué ce qui suit :
                        « Après quelques discussions officieuses, notre délégation choisit
                     de mettre sur la table une proposition analogue à cette troisième for-
                     mule qui avait été rejetée à Londres, en y ajoutant le recours à la
                     Cour internationale de Justice. Ayant examiné cette proposition de
                     manière approfondie, les délégations de la Grande-­Bretagne et de la
                     Guyane britannique — avant de se montrer finalement favorables —
                     s’opposèrent à la mention spécifique du recours à l’arbitrage et à la
                     Cour internationale de Justice. Une fois l’objection contournée par
                     substitution à cette mention spécifique de la référence à l’article 33 de
                     la Charte des Nations Unies, qui prévoit ces deux procédures que sont
                     l’arbitrage et le recours à la Cour internationale de Justice, la possibi-
                     lité de parvenir à un accord redevint envisageable. C’est sur la base
                     de cette proposition du Venezuela que l’accord de Genève fut conclu.
                     Loin d’avoir été imposé, comme cela fut dit non sans malice, ou de

                                                                                            34




4 Ord_1205.indb 65                                                                                20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                  486

                     relever d’un stratagème britannique auquel la délégation véné-
                     zuélienne se serait naïvement laissé prendre, l’accord se fonde sur une
                     proposition du Venezuela qui avait, dans un premier temps, été reje-
                     tée à Londres, mais vient d’être acceptée à Genève. » (Les italiques
                     sont de la Cour.)
                La Cour considère que ces propos du ministre vénézuélien des affaires
                étrangères démontrent que, lorsqu’elles ont consenti à ce que le choix du
                Secrétaire général s’effectue parmi les moyens énoncés à l’article 33 de la
                Charte des Nations Unies, les parties à l’accord de Genève entendaient y
                inclure la possibilité de recourir à la Cour internationale de Justice.
                   108. Au vu de ce qui précède, la Cour est d’avis que, en concluant l’ac-
                cord de Genève, les deux Parties ont accepté l’éventualité que, en vertu du
                paragraphe 2 de l’article IV de cet instrument, le Secrétaire général puisse,
                pour régler le différend, choisir le règlement judiciaire par la Cour inter-
                nationale de Justice comme l’un des moyens prévus à l’article 33 de la
                Charte des Nations Unies. La décision du Secrétaire général du 30 janvier
                2018 a donc été prise conformément aux termes du paragraphe 2 de l’ar-
                ticle IV de l’accord de Genève.

                                                      *
                   109. La Cour observe que le fait que le Secrétaire général ait demandé
                au Guyana et au Venezuela, s’ils le souhaitaient, de « tenter de régler le
                différend par la voie de négociations directes, parallèlement à une procé-
                dure judiciaire », et offert ses bons offices à cet effet n’a aucune incidence
                sur la conformité de la décision avec le paragraphe 2 de l’article IV de
                l’accord de Genève. Elle a précisé par le passé que les démarches parallèles
                tendant à régler un différend par des moyens diplomatiques ne faisaient
                nullement obstacle à ce que c­ elui-ci soit examiné par elle (voir par exemple
                Passage par le Grand‑Belt (Finlande c. Danemark), mesures conservatoires,
                ordonnance du 29 juillet 1991, C.I.J. Recueil 1991, p. 20, par. 35). En la
                présente espèce, le Secrétaire général a simplement rappelé aux Parties que
                les négociations constituaient un moyen de règlement auquel elles pou-
                vaient continuer de recourir une fois la Cour saisie du différend.

                          B. L’effet juridique de la décision du Secrétaire général
                                             du 30 janvier 2018
                   110. La Cour examinera à présent l’effet juridique de la décision du
                Secrétaire général sur sa compétence, qui, aux termes du paragraphe 1 de
                l’article 36 de son Statut, « s’étend à toutes les affaires que les parties lui
                soumettront, ainsi qu’à tous les cas spécialement prévus dans la Charte
                des Nations Unies ou dans les traités et conventions en vigueur ».
                   111. La Cour rappelle que « sa compétence repose sur le consente-
                ment des parties, dans la seule mesure reconnue par ­celles-ci » (Activités
                armées sur le territoire du Congo (nouvelle requête : 2002) (République

                                                                                            35




4 Ord_1205.indb 67                                                                                20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                   487

                démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt,
                C.I.J. Recueil 2006, p. 39, par. 88).
                    112. La Cour — tout comme sa devancière — a déjà observé dans plu-
                sieurs affaires que le consentement des parties à sa compétence n’était pas
                soumis à l’observation d’une forme déterminée (ibid., p. 18, par. 21 ; voir
                également Détroit de Corfou (Royaume-Uni c. Albanie), exception préli-
                minaire, arrêt, 1948, C.I.J. Recueil 1947‑1948, p. 27 ; Droits de minorités
                en Haute‑Silésie (écoles minoritaires), arrêt no 12, 1928, C.P.J.I. série A
                no 15, p. 23‑24). En conséquence, le Statut de la Cour ne fait nullement
                 obstacle à ce que le consentement des Parties soit exprimé par le biais
                 du mécanisme établi au paragraphe 2 de l’article IV de l’accord de Genève.
                    113. La Cour doit toutefois s’assurer qu’il existe une manifestation
                 non équivoque de la volonté des parties au différend d’accepter de manière
                 volontaire et indiscutable sa compétence (Certaines questions concernant
                 l’entraide judiciaire en matière pénale (Djibouti c. France), arrêt,
                 C.I.J. Recueil 2008, p. 204, par. 62).
                    114. La Cour rappelle que le Venezuela soutient que l’accord de
                 Genève ne suffit pas en soi pour fonder sa compétence et que le consente-
                ment ultérieur des Parties est requis, quand bien même elle aurait été rete-
                nue par le Secrétaire général comme moyen de règlement judiciaire. Or, le
                fait de subordonner la mise en œuvre d’une décision prise par c­ elui-ci en
                vertu du pouvoir que lui confère le paragraphe 2 de l’article IV de cet
                instrument à un nouveau consentement des Parties priverait la décision
                du Secrétaire général d’effet (voir les paragraphes 74 à 78 ­ci-­dessus). De
                plus, toute interprétation du paragraphe 2 de l’article IV qui subordonne-
                rait la mise en œuvre de la décision du Secrétaire général à un nouveau
                consentement des Parties serait contraire à cette disposition, ainsi qu’à
                l’objet et au but de l’accord de Genève, qui consistent à garantir le règle-
                ment définitif du différend, puisque cela donnerait à l’une ou l’autre des
                Parties le pouvoir de retarder indéfiniment un tel règlement en refusant
                son consentement.
                    115. Pour l’ensemble de ces raisons, la Cour conclut que, en conférant
                au Secrétaire général l’autorité de choisir le moyen approprié de règle-
                ment de leur différend, le recours au règlement judiciaire par la Cour
                internationale de Justice comptant parmi les moyens possibles, le Guyana
                et le Venezuela ont consenti à la compétence de ­celle-ci. Le libellé, l’objet
                et le but de l’accord de Genève, ainsi que les circonstances ayant entouré
                sa conclusion, étayent cette interprétation (voir le paragraphe 108
                ­ci-­dessus). Il s’ensuit que, au vu des circonstances de la présente affaire, le
                 consentement des Parties à la compétence de la Cour est établi.


                                           V. Saisine de la Cour

                   116. La Cour recherchera à présent si elle a été valablement saisie par
                le Guyana.

                                                                                              36




4 Ord_1205.indb 69                                                                                  20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                   488

                   117. La saisine de la Cour est, comme cela a été observé en l’affaire de
                la Délimitation maritime et questions territoriales entre Qatar et Bahreïn
                (Qatar c. Bahreïn), « un acte de procédure autonome par rapport à la
                base de compétence invoquée ; et, à ce titre, elle est régie par le Statut
                et le Règlement de la Cour » (compétence et recevabilité, arrêt, C.I.J.
                Recueil 1995, p. 23, par. 43). Ainsi, pour que la Cour puisse connaître
                d’une affaire, la base de compétence considérée doit trouver son complé-
                ment nécessaire dans un acte de saisine (ibid.).

                                                      * *
                   118. Le Guyana avance que « [l]a décision [du Secrétaire général]
                constitue … un acte juridique matérialisant le consentement a priori des
                parties au règlement judiciaire », qui autorisait ainsi l’une ou l’autre à sai-
                sir unilatéralement la Cour du différend. Il soutient en particulier que la
                saisine de la Cour est indépendante de la base de compétence, et que le
                Venezuela, ayant consenti à la compétence de la Cour, ne peut s’opposer
                à ce qu’il la saisisse de manière unilatérale.
                   119. Le Venezuela fait valoir, dans son mémorandum, que l’article IV
                de l’accord de Genève se distingue d’une clause compromissoire. Il affirme
                que, étant donné que l’accord de Genève ne contient aucune disposition
                expresse autorisant la saisine unilatérale de la Cour, force est de présumer
                que ­celle-ci ne peut être valablement saisie que par « accord conjoint »
                entre les Parties.

                                                      * *
                   120. La Cour est d’avis qu’un accord des Parties visant à la saisir
                conjointement ne serait nécessaire que si elles n’avaient pas déjà consenti
                à sa compétence. Or, étant donné qu’elle a conclu ci‑dessus que, dans les
                circonstances de la présente affaire, ce consentement était établi, les Par-
                ties avaient l’une et l’autre la faculté d’introduire une instance en la saisis-
                sant d’une requête unilatérale en vertu de l’article 40 de son Statut.
                   121. A la lumière de ce qui précède, la Cour conclut qu’elle a été vala-
                blement saisie du différend entre les Parties par le dépôt de la requête du
                Guyana.


                                VI. Portée de la compétence de la Cour

                  122. Ayant conclu qu’elle avait compétence pour connaître de la
                requête du Guyana et qu’elle avait été valablement saisie en l’espèce, la
                Cour doit à présent rechercher si toutes les demandes formulées par le
                Guyana entrent dans le champ de sa compétence.

                                                      * *


                                                                                             37




4 Ord_1205.indb 71                                                                                 20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                 489

                   123. Le Guyana soutient que la compétence ratione materiae de la
                Cour couvre l’ensemble des demandes formulées dans sa requête, faisant
                valoir que cette compétence est déterminée par le texte de l’accord de
                Genève, interprété à la lumière de l’objet et du but de ­celui-ci, ainsi que
                de la pratique suivie par les Parties dans le cadre de son application.
                   124. Invoquant l’intitulé et le préambule de l’accord de Genève, ainsi
                que son article I, le demandeur affirme que le différend couvre non seule-
                ment celui qui oppose les Parties sur la validité de la sentence de 1899,
                mais également « tout différend « survenu du fait de la position du Vene-
                zuela » » (les italiques sont du Guyana), selon laquelle la sentence de 1899
                est « nulle et non avenue ». De l’avis du Guyana, serait ainsi visé tout
                différend territorial ou maritime entre les Parties résultant de cette posi-
                tion, y compris toute allégation relative à la responsabilité du Venezuela
                à raison de violations de la souveraineté du Guyana.
                   125. Le Guyana avance en particulier que le libellé de l’accord de
                Genève, notamment l’article I, présente le différend comme étant né entre
                les Parties « du fait » de la position du Venezuela, qui soutient que la sen-
                tence de 1899 relative à la frontière entre la Guyane britannique et le
                Venezuela est nulle et non avenue. Il fait valoir que, la sentence de 1899
                ayant délimité la frontière entre le Venezuela et la colonie de la Guyane
                britannique, le différend entre les Parties est de nature territoriale, et que
                la Cour doit donc déterminer la frontière le séparant du Venezuela, ce qui
                suppose, à titre liminaire, de décider si ladite sentence est ou non valide.
                Le Guyana considère également que la Cour ne serait pas en mesure de
                parvenir « à un accord complet sur la solution » de ce différend en répon-
                dant à « toutes les questions en suspens » (les italiques sont du Guyana)
                — objectif énoncé à l’article IV de l’accord de Genève — sans se pronon-
                cer au préalable sur la validité de la sentence.

                                                      *
                   126. Dans son mémorandum, le Venezuela affirme que la question de
                la validité de la sentence de 1899 ne fait pas partie du différend visé par
                l’accord de Genève. Selon lui, cet instrument a été adopté en partant du
                principe que la position consistant à soutenir que ladite sentence est nulle
                ne pouvait faire l’objet de discussions entre les Parties, la « validité ou la
                nullité d’une sentence arbitrale [n’étant] pas négociable ». Le Venezuela
                estime que « l’accord de Genève a pour objet le différend territorial et non
                la validité ou la nullité de la sentence de 1899 ».
                   127. Le Venezuela ajoute qu’un différend d’ordre juridique portant sur
                une question telle que la validité de la sentence de 1899 ne se prête pas à
                un règlement « pratique ». A son avis, « les innombrables références faites
                à un règlement pratique, acceptable et satisfaisant » dans l’accord de
                Genève seraient privées de tout effet juridique si l’on devait considérer
                que la question de la validité de la sentence de 1899 fait partie du diffé-
                rend visé par cet accord.

                                                     * *

                                                                                           38




4 Ord_1205.indb 73                                                                               20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                   490

                   128. La Cour observe que, dans sa requête, le Guyana a formulé cer-
                taines demandes ayant trait à la validité de la sentence de 1899 et d’autres
                qui sont fondées sur des faits survenus après la conclusion de l’accord de
                Genève (voir le paragraphe 19 ­ci-­dessus). En conséquence, elle commen-
                cera par rechercher si les demandes du Guyana concernant la validité de
                la sentence de 1899 relative à la frontière séparant la Guyane britannique
                et le Venezuela relèvent de l’objet du différend que les Parties sont conve-
                nues de régler au moyen du mécanisme prévu aux articles I à IV de l’ac-
                cord de Genève et si, partant, elle a compétence ratione materiae pour en
                connaître. Il lui faudra ensuite déterminer si les demandes du Guyana qui
                sont fondées sur des faits survenus après la conclusion de l’accord de
                Genève relèvent de sa compétence ratione temporis.

                   129. S’agissant de sa compétence ratione materiae, la Cour rappelle que
                l’article I de l’accord de Genève fait référence au différend survenu entre
                les parties à cet instrument du fait de la position du Venezuela, qui sou-
                tient que la sentence de 1899 relative à la frontière entre lui et la Guyane
                britannique est nulle et non avenue (voir les paragraphes 64 à 66 ­ci-­dessus).
                Ainsi que cela a été indiqué au paragraphe 66 ­ci-­dessus, le différend que les
                parties sont convenues de régler en vertu de l’accord de Genève a pour
                objet la validité de la sentence de 1899 et les implications de cette question
                sur la frontière terrestre entre le Guyana et le Venezuela. L’opposition de
                vues entre les parties à l’accord de Genève en ce qui concerne la validité de
                ladite sentence ressort de l’emploi, à l’article I de cet instrument, de l’ex-
                pression « position du Venezuela, qui soutient » (« Venezuelan contention »
                dans le texte anglais faisant foi). Prise dans le sens ordinaire à lui attribuer
                dans le contexte de cette disposition, cette expression implique que la nul-
                lité alléguée de la sentence de 1899 constituait entre les parties à l’accord
                de Genève un point de désaccord exigeant la recherche de solutions. Cela
                ne signifie en rien que le Royaume-Uni ou le Guyana aient souscrit à la
                position défendue par le Venezuela, que ce soit avant ou après la conclu-
                sion de cet instrument. La Cour est donc d’avis que, contrairement à ce
                que soutient le Venezuela, l’emploi de l’expression « position du Vene-
                zuela, qui soutient » révèle l’opposition de vues entre les parties à l’accord
                de Genève quant à la validité de la sentence de 1899.
                   130. Cette interprétation est conforme à l’objet et au but de l’accord de
                Genève, lequel visait, comme l’indiquent son titre et son préambule, à
                garantir un règlement définitif du différend opposant le Royaume‑Uni et
                le Venezuela relativement à la frontière entre ce dernier et la Guyane bri-
                tannique (voir les paragraphes 64 à 66 et 73 c­ i-­dessus). Il ne serait en effet
                pas possible de régler définitivement le différend frontalier qui oppose les
                Parties sans statuer d’abord sur la validité de la sentence de 1899 relative
                à la frontière entre la Guyane britannique et le Venezuela.
                   131. Cette interprétation est également confirmée par les circonstances
                ayant entouré la conclusion de l’accord de Genève. On se souviendra que les
                discussions entre les parties au sujet de la validité de la sentence de 1899 ont
                commencé par un examen tripartite de la documentation relative à c­ elle-ci

                                                                                              39




4 Ord_1205.indb 75                                                                                  20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                   491

                en vue d’apprécier le bien-fondé de la position vénézuélienne quant à sa
                nullité. Cet examen a été entrepris par le Gouvernement du Royaume-Uni,
                qui a affirmé à maintes reprises qu’il considérait la sentence comme valide et
                contraignante pour les parties. Comme l’a rapporté le ministre vénézuélien
                des affaires étrangères, le Royaume‑Uni a, deux jours seulement avant la
                clôture de l’examen tripartite, réitéré sa position selon laquelle la sentence
                avait réglé la question de la souveraineté de manière valide et définitive.

                   132. Lors des discussions tenues les 9 et 10 décembre 1965 entre la
                Guyane britannique, le Royaume‑Uni et le Venezuela, qui ont précédé la
                conclusion de l’accord de Genève, l’ordre du jour prévoyait, au premier
                point, un « [é]change de vues sur le rapport des experts ayant analysé les
                documents et [un] examen des conséquences en découlant », ainsi que, au
                deuxième point, la « [r]echerche de solutions satisfaisantes pour le règle-
                ment pratique du différend survenu du fait de la position du Venezuela
                selon laquelle la sentence de 1899 [était] nulle et non avenue ». Au cours de
                ces discussions, le Venezuela a réaffirmé sa conviction que « la seule solu-
                tion satisfaisante du problème frontalier avec la Guyane britannique
                résid[ait] dans la rétrocession du territoire qui lui appart[enait] de plein
                droit », le Royaume‑Uni et la Guyane britannique ayant pour leur part
                rejeté la proposition du Venezuela, au motif que cela reviendrait à affirmer
                que la sentence de 1899 était nulle et non avenue, et qu’une telle assertion
                était sans fondement. La Guyane britannique a réitéré, à cette occasion,
                que « la première question à l’examen était celle de la validité de la sen-
                tence de 1899 » et qu’elle « ne [pouvait] accepter la position vénézuélienne
                selon laquelle la sentence de 1899 n’était pas valide », le Royaume‑Uni
                rappelant que « les deux parties s’étaient révélées incapables de parvenir à
                un accord sur la question de la validité de la sentence de 1899 ». Enfin, le
                représentant de la Guyane britannique a déclaré « qu’il n’a[vait] jamais
                pensé que la revendication territoriale serait discutée à moins que l’invali-
                dité de la sentence arbitrale de 1899 n’ait d’abord été établie ».
                   133. C’est sur cette base que se sont déroulées les réunions ultérieures
                tenues à Genève en février 1966, à l’issue desquelles a été adopté l’accord.
                Dans une note verbale en date du 25 février 1966, le ministre britannique
                des affaires étrangères indiquait à l’ambassadeur du Royaume‑Uni au
                Venezuela que ce dernier Etat
                     « a[vait] tout fait pour que le préambule de l’accord reflète sa posi-
                     tion de base, à savoir, premièrement, qu’il s’agissait d’examiner la
                     question de fond concernant la frontière et non uniquement la vali-
                     dité de la sentence de 1899 et, deuxièmement, que tel avait été le fon-
                     dement de[s] pourparlers tant à Londres qu’à Genève. Non sans
                     difficulté, [il avait] persuadé le ministre vénézuélien des affaires étran-
                     gères d’accepter, dans un esprit de compromis, un libellé qui
                     refl[éterait] les positions connues des parties. »
                   134. La Cour observe en outre que l’argument du Venezuela selon
                lequel l’accord de Genève ne couvre pas la question de la validité de la

                                                                                             40




4 Ord_1205.indb 77                                                                                 20/12/21 15:50

                             sentence arbitrale du 3 octobre 1899 (arrêt)                   492

                sentence de 1899 est contredit par l’allocution prononcée par le ministre
                vénézuélien des affaires étrangères devant le Congrès national peu après
                la conclusion de cet instrument. Le ministre a en particulier indiqué que,
                « [à] supposer que la sentence de 1899 soit déclarée nulle, que ce soit d’un
                commun accord entre les parties concernées ou par une décision rendue
                par une autorité internationale compétente communément désignée, la
                question se poserait de nouveau dans les termes initiaux ». Cela confirme
                que les parties à l’accord de Genève considéraient que la question de la
                validité de la sentence de 1899 se trouvait au cœur du différend à résoudre
                conformément au paragraphe 2 de l’article IV de cet instrument, en vue
                de parvenir à un règlement définitif de la question de la frontière terrestre
                entre le Guyana et le Venezuela.
                    135. La Cour conclut en conséquence que les demandes du Guyana
                concernant la validité de la sentence de 1899 relative à la frontière entre la
                Guyane britannique et le Venezuela ainsi que la question connexe du
                règlement définitif du différend concernant la frontière terrestre entre le
                Guyana et le Venezuela relèvent de l’objet du différend que les Parties
                sont convenues de régler au moyen du mécanisme prévu aux articles I à
                IV de l’accord de Genève, en particulier le paragraphe 2 de l’article IV, et
                que, partant, elle a compétence ratione materiae pour en connaître.
                    136. S’agissant de sa compétence ratione temporis, la Cour note que la
                portée du différend que les Parties sont convenues de régler au moyen du
                mécanisme prévu aux articles I à IV de l’accord de Genève est circonscrite
                par l’article I de cet accord, qui fait référence au « différend survenu … du
                fait de la position du Venezuela, qui soutient que la sentence arbitrale de
                1899 … est nulle et non avenue ». L’emploi du participe passé à l’article I
                indique que les parties considéraient que le différend en question était celui
                qui s’était cristallisé entre elles au moment de la conclusion de l’accord.
                Cette interprétation n’est pas contredite par la version espagnole de l’ar-
                ticle I de l’accord, laquelle fait foi tout comme la version anglaise et fait
                référence à « la controversia entre Venezuela y el Reino Unido surgida como
                consecuencia de la contención venezolana de que el Laudo arbitral de 1899
                sobre la frontera entre Venezuela y Guayana Británica es nulo e írrito ». Elle
                est en outre renforcée par l’emploi de l’article défini dans le titre de l’accord
                (« Accord tendant à régler le différend » ; dans les langues faisant foi :
                « ­Agreement to resolve the controversy »/« Acuerdo para resolver la contro-
                versia »), par la référence faite dans le préambule à la résolution de « tout
                différend en suspens » (dans les langues faisant foi : « any outstanding contro-
                versy »/« cualquiera controversia pendiente »), ainsi que par la mention du
                fait que l’accord a été conclu « pour résoudre le différend actuel » (dans les
                langues faisant foi : « to resolve the present controversy »/« para resolver la
                presente controversia ») (les italiques sont de la Cour). En conséquence, la
                compétence de la Cour est limitée ratione temporis aux demandes que les
                Parties avaient pu formuler à la date de la signature de l’accord de Genève,
                à savoir le 17 février 1966. Il s’ensuit que les demandes du Guyana qui sont
                fondées sur des faits survenus après cette date n’entrent pas dans le champ
                de la compétence ratione temporis de la Cour.

                                                                                              41




4 Ord_1205.indb 79                                                                                  20/12/21 15:50

                                sentence arbitrale du 3 octobre 1899 (arrêt)                  493

                   137. A la lumière de ce qui précède, la Cour conclut qu’elle a compé-
                tence pour connaître des demandes du Guyana se rapportant à la validité
                de la sentence de 1899 relative à la frontière entre la Guyane britannique
                et le Venezuela ainsi qu’à la question connexe du règlement définitif du
                différend concernant la frontière terrestre entre les territoires respectifs des
                Parties.


                                                          *
                                                      *       *

                     138. Par ces motifs,
                     La Cour,
                     1) Par douze voix contre quatre,
                   Dit qu’elle a compétence pour connaître de la requête déposée par la
                République coopérative du Guyana le 29 mars 2018 dans la mesure où
                elle se rapporte à la validité de la sentence arbitrale du 3 octobre 1899 et
                à la question connexe du règlement définitif du différend concernant la
                frontière terrestre entre la République coopérative du Guyana et la Répu-
                blique bolivarienne du Venezuela ;
                     pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Cançado
                       Trindade, Mmes Donoghue, Sebutinde, MM. Bhandari, Robinson,
                       Crawford, Salam, Iwasawa, juges ; Mme Charlesworth, juge ad hoc ;
                     contre : MM. Abraham, Bennouna, Gaja, Gevorgian, juges ;

                     2) A l’unanimité,
                  Dit qu’elle n’a pas compétence pour connaître des demandes de la
                République coopérative du Guyana qui sont fondées sur des faits surve-
                nus après la signature de l’accord de Genève.

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le dix-huit décembre deux mille vingt, en trois exem-
                plaires, dont l’un restera déposé aux archives de la Cour et les autres
                seront transmis respectivement au Gouvernement de la République coo-
                pérative du Guyana et au Gouvernement de la République bolivarienne
                du Venezuela.

                                                                       Le président,
                                                          (Signé) Abdulqawi Ahmed Yusuf.
                                                                             Le greffier,
                                                                  (Signé) Philippe Gautier.



                                                                                               42




4 Ord_1205.indb 81                                                                                  20/12/21 15:50

                            sentence arbitrale du 3 octobre 1899 (arrêt)            494

                  M. le juge Tomka joint une déclaration à l’arrêt ; MM. les juges Abra-
                ham et Bennouna joignent à l’arrêt les exposés de leur opinion dissi­
                dente ; MM. les juges Gaja et Robinson joignent chacun une déclaration
                à l’arrêt ; M. le juge Gevorgian joint à l’arrêt l’exposé de son opinion
                dissidente.
                                                                   (Paraphé) A.A.Y.
                                                                    (Paraphé) Ph.G.




                                                                                     43




4 Ord_1205.indb 83                                                                         20/12/21 15:50

